(1)
Mr President, on a point of order, yesterday some colleagues will recall that during the vote on the Herzog report I suggested that the President look at Rule 130a. We had a mass of amendments to vote on. Before that, we had voted on amendments to a report drawn up on behalf of the Committee on the Environment, Public Health and Consumer Policy. To make voting easier, however, these amendments had been arranged in blocks.
Rule 130a states quite clearly that where there is a mass of amendments, the committee involved should try to sort them out before they are put to the vote in plenary.
I would like the Bureau to have a proper look at Rule 130a so that Parliament's services can be instructed to ensure that the committees observe that Rule.
– I have already been requested to consider the matter raised by you and I think that, at the appropriate time and place, I will attempt to do as you suggest.
Mr President, just to build on my colleague Mr Provan's point of order, I should like to draw the attention of all colleagues here to the fact that 215 amendments have been tabled on the Zappalà report, which we shall be debating shortly. To pick up on Mr Provan's point, under Rule 130a it is the responsibility of all of us here, between now and the vote, to simplify the voting procedure. I am sure the Mr Zappalà would agree with that. We should take note of that lesson and ensure that when this is voted in plenary in February we have a much-simplified voting list.
– Thank you for that contribution, Mr Harbour.
–The next item is the report (A5-0470/2003) by Mr Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive on the recognition of professional qualifications (COM(2002) 119 – C5-0113/2002 – 2002/0061(COD)).
. Mr President, this is a much debated and very important issue. I wish to begin by thanking the rapporteur, Mr Zappalà, for his report, which usefully completes the Commission text in some places and supports the substantial consolidation proposed.
We all know that it is a very wide-ranging proposal that covers a large variety of issues of great interest to the professions and also more generally. I should like to thank Parliament for the efforts it has made towards finding workable compromises. I should like to pay tribute to the members of the Committee on Legal Affairs and the Internal Market and other committees for their active contributions. In particular, I should like to welcome the maintenance, with some additional flexibility, of the existing levels of qualification, which have already played a central role in the operation of professional recognition at EU level.
Let me point out that we face the need to improve conditions of free movement for professionals in an enlarged Union through simpler and clearer rules, simpler and more effective management systems and clearer and simpler conditions for cross-frontier service provision.
The Commission is ready to take into account the special considerations which apply to the health-sector professions in order to find appropriate solutions within the wider context of simplification.
I shall now be pleased to listen to the debate on this crucial proposal.
– Mr President, Commissioner, ladies and gentlemen, as the Parliament’s rapporteur I must thank the Commission and Commissioner Bolkestein for initiating this important piece of legislation.
There are tens of millions of professional persons in the Union. By virtue of the activities they perform they regulate and govern the life of every citizen. The professions are the most important productive social group in existence. Their activities embrace every aspect of cultural and educational experience, individual creativity, assertiveness, advocacy and responsibility. It is the social group most concerned with care and protection, most in need of clear-cut rules to be respected.
Each State independently and legitimately organises, in keeping with its own social and historical traditions, educational courses and lays down its own rules for entering the various professions. The Union must guarantee freedom of movement and freedom of establishment, equal rights of access to employment, competition, safety, health and freedom, whilst fully completing the internal market by providing reliable guarantees for professionals and consumers on an equal footing.
In real life there are huge differences within national legal systems and enormous discrepancies between different States. The complexity of the subject-matter coupled with the different nature of various professional activities, self-serving interests and errors of political judgement give rise to out-and-out confusion and in-fighting within the political and professional classes. The professions must learn to pursue an all-embracing unity of purpose in their own interests and in the interests of the consumers who rely upon them from day to day.
Politicians must abandon their superficial and partial view of the issue and tackle the sector as a whole. The attitude of some politicians and of certain representatives, together with ignorance coupled with the arrogance of those who deliberately confuse themselves and others, harm the professions and the community. I call on the Commission, which I thank again for having drafted the proposal, to consider Parliament’s amendments not as an obstructive act, but rather as the legislature making use of its legitimate and rightful power as a democratic representative body and, for this reason, I call for the utmost cooperation in the interests of the Union.
Professionals are atypical providers of services precisely because they are more productive in intellectual terms than in terms of specific resources. The services they provide are not the same and often cannot be compared with each other, nor can the principle of competition easily be applied to the sector because, over and above price, a professional service is primarily the result of intellectual creativity which stems from both the cultural background and a lively intellect. Not all professions are equal; the professions more at the cutting edge, such as those concerned with health, freedom and safety, are not on a par with those concerned with commercial, craft, industrial or economic activities. Access to such professions is regulated by States in accordance with local tradition and culture and is also subject to responsibilities and assurances offering minimum guarantees for consumers.
Harmonisation does not mean bland similarity. The British system should not be exported but harmonised with other systems for the purpose of achieving a level playing field within the Union. No one person represents everybody, only the legislature has general responsibility. We have the duty to legislate not in the interests of some arrogant lobbyist but in the general interest: hearing the arguments put by all sides and reaching an individual decision is the primary duty of those mandated to work on behalf of the Community. The proposal is based on the following assumptions: recognition of five levels of qualification, initial continuous training, the free movement of professional services and not of pieces of paper; consultation with the professions; the thresholds proposed by recognised bodies; compliance with authorised national structures, whether bodies, colleges or associations; pro-forma registration; equality of rights and duties; legislative certainty; the elimination of bureaucratic red tape; the mutual recognition of professions exercised in individual States and, where necessary, at levels higher than corresponding qualifications; compliance with insurance, social security and trade union rules.
Any objections are self-seeking rhetoric designed to stymie the progress of the internal market and this important sector. Any objections run the risk of being seen as a sop to self-interested lobby groups which do not act in the collective interest. The directive is important irrespective of its individual contents. I am not putting up barriers; the overall picture is more important than the detail. I hope that everyone views this from a European perspective and not from a lobbyist’s position.
.  Mr President, Commissioner, the proposed directive is intended to replace 15 existing directives on the recognition of professional qualifications. The Commission has chosen a horizontal approach that carries the danger that all professional qualifications will be lumped together. That should not happen. Qualification dumping should be prevented on consumer protection grounds alone. We must ensure that training is of a high quality. The Committee is also concerned that cross-border service provision is to be facilitated by lowering the requirements for the standard of qualification of the service provider. Under the Commission’s proposal, any supplier who is lawfully established in a Member State will be allowed to provide services in another Member State on a temporary basis for 16 weeks in a year, without needing any authorisation or being subject to any controls. We were unable to agree to that.
Service providers have to fulfil their duty both to the recipient of the service and to the authorities of the host Member State. That is the only way that control and protection mechanisms can have any effect. Especially sensitive activities must be subject to controls. The citizen cannot assess the quality of doctors or tax consultants for themselves, for example. He relies on the existence of the familiar tried and tested systems of training, qualification and authorisation. The Committee on Employment and Social Affairs would also like to be sure that persons who, because of national regulations, are highly qualified professionals are not disadvantaged by comparison with those who have a low level of qualification but the same job title. It is, however, essential that the wording of the legislation does not call freedom of movement into question. We therefore welcome the fact that the Committee on Legal Affairs and the Internal Market and its rapporteur Mr Zappalà, whom I congratulate on his balanced report, have found a compromise between a horizontal and a sectoral approach, ensuring that professional organisations were able to contribute their expertise in the transposition of the directive.
. Mr President, on Tuesday this week in the United Kingdom a Dr Harold Shipman committed suicide. He was not just a statistic; he was a health professional who was serving 15 life sentences for the murder of 215 of his patients. Therefore, Commissioner, when we are looking at professional qualifications and seeking ways of facilitating professional mobility, as we should, we are not just talking about job opportunity or filling vacancies, or even individual professional freedom. We should be talking about the protection of vulnerable individuals: simple procedures, yes; riskier procedures, no.
In Britain, if you go to your doctor's surgery, you expect the nice new doctor from Italy or Lithuania or wherever to be qualified, and you assume that the proper checks have been made as to his or her integrity and experience and to ensure that the name does not figure on any blacklist for professional or other malpractice. The same applies to your dentist, your nurse, your pharmacist and to other professions, too, such as the architect who has built your house. Hence, we were horrified to realise that the original proposal would have allowed any professional to go to any other EU country and practise there for 16 weeks without any authorisation, checks or vetting.
Dr Shipman could have come to a surgery near you. Having talked to British and European professional organisations, I therefore raised this in the Committee on the Environment, Public Health and Consumer Policy, which asked me to produce an opinion. This was adopted unanimously. It struck out the 16-week provision, it added Article 152 as a legal basis for the directive, and it called for the setting up of a European database of professionals who have been struck off in one Member State, so that they cannot practise in another.
These and most of our other amendments, I am happy to say, have been accepted by Mr Zappalà and the Committee on Legal Affairs and the Internal Market. We are grateful to them. More importantly, patients and our constituents in every Member State will be grateful if these safeguards are maintained.
.Mr President, the Commission has repeatedly confirmed the need to establish a knowledge-based Europe geared towards the market of European citizens, a more competitive and dynamic knowledge-based Europe which also promotes quality training and education, particularly by guaranteeing the mutual recognition of professional qualifications and diplomas as a concrete and tangible proof of European citizenship. That requires that any obstacle to the free movement of citizens, to the mobility of workers and to the professions in the single European market be eliminated. To date, however, this is subject to major difficulties which, without going into too much detail, I want to list: the lack of any real spirit of cooperation, help and understanding; the complexity of existing national legislation; the reluctance of national authorities; the preference given to educational and training criteria instead of to examinations intended to ensure that education is really equivalent for the purpose of recognising diplomas; the lack of academic recognition of diplomas and other courses of study.
Mr Zappalà’s well-balanced report, which I support, has dealt in a constructive and pragmatic way with the question of a European Union that is increasingly consensual and united wherein European citizens will play a primary role, particularly citizens with professional qualifications. There are, however, I repeat, certain outstanding matters and problems that must be resolved and, as the Committee for Petitions and I myself believe, over and above any statement of principle, effective action is required – as happened, for example, in the case of consultation – with a view to establishing effective measures to control and promote resources for the purpose of embracing the different Community provisions governing the legal systems of the Member States and maximising the potential of the Community system itself for the recognition of professional qualifications and academic diplomas, with a view to making that system more transparent, responsive and accessible to the persons concerned. In addition to this, greater attention must be paid to new information technologies in recognition of the need for permanent life-long learning. The Committee on Petitions has received a large number of petitions on the matter and this demonstrates the urgency with which this situation must be tackled in order to establish Europe effectively as an open place for culture, the professions and European citizens.
Mr President, on behalf of the PPE-DE Group and my British colleagues, I very much welcome Mr Zappalà's tremendous work on a very complex text. I am pleased that the Commissioner has welcomed many of the amendments that were made.
It is important to emphasise the crucial role that this particular piece of improved legislation will play in our overall strategy for the internal market. We witnessed the welcome launch this week, by the Commissioner himself, of proposal on the internal market for services. Clearly the cross-border delivery of professional services by people whose qualifications are mutually and unimpeachably recognised, in a manner that addresses the issues of quality and consumer protection raised by a number of my colleagues, is an absolutely indispensable part of that move forward to complete the internal market. We must be absolutely sure to see this revised proposal in that context.
In that connection, more work needs to be done on Mr Zappalà's report. I and a number of my colleagues on this side of the House feel that keeping the five distinct levels of professional qualification and the definition of them is important. We have tabled a series of amendments clarifying the package of qualifications that will enable professionals to move into each of the levels that are to be mutually recognised. I hope that colleagues across the House will recognise those particular qualifications.
The other important aspect of this proposal is that we need to encourage more professionals to set out their stall for mutual recognition and to accept a common platform proposal to work together to develop that. That is something that many professionals need to do.
At this point I declare an interest as a professional engineer. We want to develop a common platform for Europe's engineers, but the one point on which I differ with the rapporteur is that his report seeks to impose a separate regime for engineers, devised from one particular point of view. That is premature. Europe's engineers want to work on a mutual recognition platform, but they do not want one imposed by this Parliament working in one particular direction. My colleagues and I will therefore be putting together a package of amendments that allows engineers to develop their own platform. I hope that is something which will command the support of a large majority of this House.
Mr President, Commissioner, ladies and gentlemen, the House has before it a directive on the recognition of professional qualifications, which we welcome. It is in fact something we urgently need in order to create clarity and legal certainty throughout the European Union. The horizontal approach is a good one. It will produce uniform legislation instead of a diversity of solutions.
The work on this text has however cost a lot of time, commitment and sweat. That was because of the variety of professional fields involved and also, to be perfectly honest, the flood of requests made to us by the persons concerned and by their professional organisations. The rapporteur has worked very hard and with the help of committed colleagues on the Committee has achieved a remarkable partial success. But it is not an ideal solution. The plenary is therefore now faced with a tremendous number of amendments. I myself have tabled 50 amendments on behalf of the Group of Social Democrats and Socialists with a view to turning a good intention into a good directive.
On the one hand, our amendments are designed to encourage professional mobility and freedom of establishment within the Union. At the same time, with consumer interests in mind we want to help to ensure that high-quality services can be offered everywhere. That requires rules and conditions, which, on the other hand, we want to keep to a necessary minimum. Only if we prevent a bureaucratic jungle from growing in the first place will we create genuine freedom of movement and mobility. With these objectives in mind and wanting to reach a good outcome, I have spent a lot of time listening attentively in the last few months. We then consulted fellow Members here in the House and looked for ways to safeguard the livelihoods of the persons concerned today and to give their professions a bright future in Europe tomorrow. The result of those consultations is embodied in amendments tabled by the Group of the Party of European Socialists. All you need to do is to agree to them, and we will have a good directive on the recognition of professional qualifications.
I would just like to add a few words to Mr Harbour. We have had a lot of discussions with engineers and I have listened to them very carefully and I entirely understand your approach. Perhaps your group will be able to vote in favour of one of the amendments tabled by the Group of the Party of European Socialists, which proposes that engineers join together on a platform that will find consensus in their profession, and we might be able to include that consensus at a later date in further deliberations about the directive we are discussing today.
– Mr President, I should like to thank the rapporteur, fellow MEPs and of course the Commissioner and his staff, because producing this report was a difficult business.
The intention was to simplify the 15 existing directives, which will bring more legal certainty, but, above all, more dynamism and labour mobility. I think that that is necessary in order to optimise the internal market, which is, after all, one of the European Union's cornerstones. This is still lacking, because there are still virtual borders hindering mobility. I am therefore pleased with this directive, which could possibly contribute to more labour mobility. I would also like to thank Mr Zappalá for the constructive manner in which he has tried eventually to put the complex proposals that were before us into what is, hopefully, a workable and improved shape by means of compromise amendments.
However, I, along with the Liberal Group, also have a few points of criticism. There is, for example, the time criterion. In our view, not too much consideration should be given to the duration of training, which is of less importance than its quality. We should therefore arrive at a points system that reflects the quality of training, because I can imagine that training courses leading up to a certain qualification last four years in some countries, and five or six years in others, while the quality is the same. However, according to the proposal regarding the time criterion, different levels should be awarded. I am not in favour of that and I hope that Amendment No 12, which I tabled and which is, admittedly, included in the preamble, will eventually be included in the legislative text possibly following consultation with the rapporteur.
I am also of the opinion that the rights and duties for professions with a certain liability and responsibility in public health should be tightened up. I am mainly referring to the medical and socio-medical professions. I think that those professions should be subject to mandatory registration. I am, above all, also thinking of the requirements that are prescribed in the Member State to which people move in order to work, for example compulsory liability insurance. I hope that we will find a solution for this.
I should now like to turn to an aspect that I regard as important, namely access to the labour market. The Commission proposal states that people need to have worked for two out of the past ten years. In the Committee on Legal Affairs and the Internal Market, this has been changed to two years over the past five years. I think this discriminates against a number of groups, including women who start a family, have children and then return to work. They would then have to work in a Member State for two years before they can access Europe. I would like to urge this House to keep to the Commission proposal of two years out of the past ten. I will also be asking for a roll-call vote on this.
While I welcome the fact that advisory platforms will be set up, I would ask you not to extend these to national platforms, for that would make the whole thing too complex, and any attempts at arriving at a recommendation would then be chaotic. I think that we should persevere with the Commission proposal to organise it at European level. Finally, I hope that this directive will attract a large majority, so that we can make the internal market more efficient than it already is.
Mr President, Commissioner, ladies and gentlemen, it is clear that the purpose of the directive is to further liberalise the job market for the benefit of big business; at the same time, it strikes at the heart of the labour and vocational rights of the very few categories of workers who still have such rights. Within these frameworks, it aims to maximise the potential for companies to guarantee an abundance of skilled manpower, so that they can choose as much as they need, as and when they need it, so as to depress the price of manpower, trample the workers' rights and vested interests underfoot and, generally, enhance the exploitation of scientific manpower.
At the same time, this is an indirect but clear intervention in the education systems of the Member States, despite the provision to the contrary in the Treaty of the European Union. The distinction between vocational and academic equivalence is the means of imposing an education model which limits the breadth and depth of higher education to the minimum demands of companies; in other words, it is far below the academically acceptable level. It is an education model which downgrades higher education as a whole and creates specialised scientific manpower with no depth of knowledge and hence no demands.
As far as the content of the directive is concerned, we would point out that, on the pretext of simplifying recognition procedures, the minimum preconditions set for access to scientific professions safeguarded under the law are much lower than those which already apply in numerous countries in the European Union and in Greece. Every Member State is obliged to allow any foreign national or local to pursue their profession, provided they have a diploma accepted by another Member State for the pursuit of that profession, irrespective of the standard of the diploma. In other words, a mechanic who has graduated from a three-year course automatically acquires the same professional rights as a graduate from a five-year course at a Greek polytechnic. In addition, the directive puts all post-secondary education diplomas on the same footing, be they from a higher education institution or from a vocational school. Even vocational experience or practical exercise can, according to the directive, be equated to a three-year or five-year course.
For Greece in particular, the directive intervenes indirectly and creates in order to bring to a close outstanding education issues on which there is acute confrontation and controversy on the part of the interested parties. Thus, for example, Articles 12 and 13 and certain amendments impose vocational equivalence between graduates of liberal studies centres which have signed contracts with foreign universities and graduates from Greek universities, even though these studies are not recognised as higher studies in Greece. In order to implement the foregoing and circumvent any possible obstacle at national level, the directive endeavours to regulate every possible case in detail and to preclude any possible derogation. It even introduces a single specialist committee to recognise vocational qualifications and control progress in the application of the operation.
For these reasons, we are categorically opposed to the directive. We propose that academic equivalence should be the basic precondition for the recognition of vocational equivalence, which should be granted on the basis of the terms of the host country. Similarly, we call for all the laboratories or study centres which enter into agreements with foreign universities and market their diplomas to be closed and for the franchising system to be abolished entirely in the field of university education.
Mr President, with great respect to Mr Alyssandrakis, I have to differ with him. In common with most other colleagues who have spoken in the debate, I think this directive is going in the right direction and that we should all be pushing it as well as we can towards a conclusion.
There are points of difference between us and these are important points. The grand idea of simplification, of bringing 15 different sectoral directives together into one overall scheme, is really an extraordinarily important one, not just for the reasons which Mr Harbour and others have mentioned, because of the completion of the single market, but also because of our responsibility as a Union to supply our citizens with reasonably clear and intelligible laws. If we can bring together the whole body of law concerning recognition of professions into a single coherent package, that is in itself a good thing in terms of the quality of the laws that we produce in this Union.
It is important not to lose the particular protections that apply to different professions. It would be a very bad thing if you over-simplified, as Mr Bowis pointed out, to the point that you get rid of essential protections. For example, in relation to the provision of services in the health professions by health professionals. All of us have to confess, taking the example that he gave, that we can have very good professional qualifications and professional disciplinary tribunals and still people such as Dr Shipman can get through the net. That just shows the point, and it is a point which Mr Zappalà was making, that the relationship of professionals to other members of the community is a curious one: someone who goes to a professional for advice gives herself or himself over to the power of that person because the professional necessarily knows more about the client or patient's problem than the client or patient does or can. You would not have professions otherwise. That power relationship between professionals and citizens is one which requires regulation of the kind we have been talking about. It requires proper structures for example, the kind of structures that would emerge under some of the proposals from the committees and subcommittees that will deal with particular professions within the grander overall framework.
Mr Alyssandrakis said that we are engaged in an effort of levelling down. I beg to differ. As a lifelong provider of a kind of professional training, as a professor of law, I would be the last to disparage the importance of on-the-job, in-practice training as well as the importance of the kind of work that I have spent a lot of my time doing classroom teaching, tutorials and so on.
What is important, and Mr Harbour mentioned this, is the maintenance of the five levels that we already have. There have been some proposals to refine these yet further. I would certainly deplore that. I think we have an 'understood' set of five levels and these should be retained. They should also be clarified. Having read Amendments Nos 192 to 196 in the name of Mrs Kauppi, Mr Harbour and others, I think that does a rather elegant job and, in any event, between now and the final vote, it is up to us to try and bring it together in such a way that we get a clear, intelligible and workable package at the end of the day.
The engineering case has been mentioned. There is a point here which we all share. With great respect, it is too soon to go as far as Mr Zappalà is suggesting at this stage. It is important that we get the engineers to a better condition of mutual understanding in the different countries and that we achieve a better situation so that someone who is entitled to call themselves an engineer in Italy can feel that the same applies to a chartered engineer in the United Kingdom, and . We need to develop a common platform. Across the House there have been indications of movement towards agreement, and very important that is.
It has been said that it is important in the single market to have free movement of labour to provide services. I agree with that. Since the beginning of my time in this Parliament, I have been involved in the case of the foreign language lecturers at Italian universities who had four judgments in their favour over 14 years and who are still not guaranteed or granted adequate rights of access to employment on the same terms as Italian nationals. That is just one example of why the work we are doing is of such vital importance if we are to have equal access to work and equal opportunity to provide services, with adequate protection for citizens and consumers across the Union. I strongly support the direction in which we are going and hope we manage to get home to port at the next plenary.
Mr President, the purpose of the Zappalà report is very important in that, through mobility, which of course depends on the mutual recognition of qualifications, we are giving workers more opportunities within the framework of the single European market.
Of course, the precondition to the success of such an endeavour is recognition of university diplomas. In Greece, there is a particular problem in this respect. Because no private universities have yet been opened, we have the world record in student migration. Because of this situation, European universities cooperate with so-called liberal studies centres in Greece. These diplomas are not recognised by the State and the social problem of thousands of people is escalating. We have raised this matter with the Commission in the past, both I and honourable Members on the left, excluding Mr Alyssandrakis, and the European Commission was perfectly clear on it. It says that the diplomas must be recognised. The Court of Justice of the European Communities said likewise recently in the Neri case, which concerned a similar matter in Italy.
However, because the problems of the Greek education system are dragging on, I tabled an amendment which was approved in committee, so that European diplomas could be recognised as soon as possible, without needless legal obstacles and without Greece being condemned by the Court of Justice of the European Communities, and so that reputable European universities could open annexes in Greece under a regime of legal certainty, in order to raise the level of courses through competition and put a stop to student migration.
In order to avoid any misunderstanding about the level of courses, we tabled a second amendment, together with Mr Trakatellis and Mr Zappalà, which states the obvious, i.e. that the Member States are entitled to subject the various institutions cooperating with universities in other Member States to the control mechanisms which apply to their own universities. In Greece in the past few days, after the outcry which arose, the leadership of the Socialist Party changed its mind on private higher education. It makes sense in the light of this change to adopt our amendments and I hope that this will become clear, Mr President, during the vote.
Mr President, we need to bear two guidelines in mind when deciding whether or not to accept the proposed amendments. The first is that it will be much easier for the liberal professions to move around than it has been to date, especially for those who exercise regulated professions. The aim here is to develop the internal market and the service sector, which is lagging behind.
The second guideline we need to lay down is quality assurance of the services provided during cross-border movements. Within this context, we need to examine the basic innovations of the proposed directive, such as distinguishing between the cross-border provision of services and cross-border establishment, the proposed levels and so on. As regards the cross-border provision of services in particular, I think that amendments which set terms and conditions in order to prevent infringements should be accepted.
On the other hand, the innovation in the directive introducing the concept of common bases should be especially welcomed, because it gives the liberalised agencies the opportunity to take an active part in strengthening their cross-border cooperation. Now there is an opening in civil society; however, if we are to safeguard consumer interests on the basis of the second guideline which we referred to earlier, we have a reasonable interest in calling on the Community legislator not to turn mobility into a pretext for undermining the level of training of the professions on the move. That is why it is important, where diplomas certifying a theoretical education are granted to diploma holders who study in various countries, that we demand as a that their courses be held in every country by recognised education establishments and not by companies which do not fall within the official education system of the host country. We all need to agree on this if we do not want to put the product of education on the same footing as an uncontrolled industrial product.
Consequently, it is one thing for us to encourage cooperation between universities – or even, if you like, between universities and other education establishments, on which no-one can disagree – and it is quite another thing, under cover of cooperation, for us to indirectly allow units not recognised as education agencies by legislation to be recognised as such. That is why the amendment proposed by Mr Hatzidakis is a dangerous amendment.
Mr President, we can very often be proud of the work that we – as distinct from the Council and the Member States, for example – do to turn the Lisbon agenda into a reality. We cannot, however, be particularly proud of our work on this occasion. Since the Commission put forward its proposal, it has taken us 22 months to arrive at the first reading and, just as Mr Harbour stated earlier, clarification is required to prevent those of our fellow MEPs who are less familiar with our procedures from being confused during the vote.
I wish to support a lot of what Mrs Gebhardt said in her speech. At the same time, I wish to take the opportunity to congratulate her on her birthday next week. We cannot perhaps all be with you, but I hope that you have a splendid day and that we can hear all about it.
Listening to the debate on these issues, you often get the feeling that every country has the world’s best education system. One of the biggest advantages of being here in the European Parliament is perhaps that of learning a certain humility in this respect. I have deliberately devoted a lot of time to the Committee on Petitions, which also deals with citizens’ complaints, because I agree with Mr MacCormick that there are problems for different types of teacher, something that also applies to crane operators from different countries. I myself have, for example, worked for a long time with a crane operator, Mr Holmström, from the Swedish-speaking Åland Islands. He has not succeeded in obtaining recognition in Finland for the crane operator’s examination he took in Sweden. Nyland’s worker protection district has always opposed his doing so, and I believe that many of you are surprised that there are such problems between Finland and Sweden, two countries that nonetheless have a very great deal in common with each other. This is an example of how people believe that they themselves have the best education system of all.
At the same time as wishing to thank the Commission for its proposal for a new directive in the field of the internal market and services, I wish to sound a word of warning. We must not again act in a way that makes it simpler for companies than for individuals to move across our borders. Far too often, the result of our action is that individuals are not given access to freedom of movement and the internal market in the way that we should desire. As we heard earlier, our group will support the Commission’s proposal in many respects. We also want to have a flexible directive but, unlike some of the other groups, we do not want the annexes to form part of the text. I am, however, pleased to see that regulations concerning language requirements are being introduced that are more precise than those put forward by the Commission.
– Mr President, I would like firstly, of course, to congratulate the Commission on this proposal – and its team, which has had the patience to discuss each of the amendments with all of us. I believe this is laudable, because it does not happen very often and I wanted to mention it here. I would also like to congratulate Mr Zappalà on the work he has done, on having to endure the enormous number of amendments, and also on his speech in plenary, which has clarified things.
There is no question that this is an extremely important Directive in terms of making progress on free movement, and I agree with the words of Mrs Thors, who said that it cannot be easier to establish companies than it is for individuals to establish themselves when they wish to carry out a profession.
The free movement of professionals within the Union is vital, and I am delighted that we are also talking about the recognition of professional qualifications for all professions, and not just some of them. I believe that the professionals which we sometimes call intellectuals, engineers or those with a high level of qualifications, have as much right as those with lesser qualifications.
It is true that there have been many controversial points. I believe that the division between the free provision of services and freedom of establishment according to the sixteen weeks criterion was very difficult to justify. I believe that, in this regard, we should establish, as we have done in committee, a rule for each profession, since a tour guide is not the same as an engineer when they go to another country to provide a service for a few weeks.
We must find a balance between freedom of movement and guaranteeing the quality of service, as well as fair competition between the people exercising a profession within a Member State and people who come from another country to exercise it.
There are other aspects which I believe to be particularly important, such as establishing special characteristics for each of the professions and certain exceptions like the ones we have established – and I would mention the case of notaries, for example. Specifically with regard to engineers, I too, as an engineer, would like to point out that the amendments we have presented jointly with Mr Harbour – from No 192 to No 196 – clearly establish those professional levels – from one to five – and there are other amendments which I will support, together with Mr Harbour, aimed at specifically defining the profession of engineer. I believe that some of the aspects introduced by Mr Zappalà are premature, as has been said in this House, and I would ask that a common platform be established for engineers.
– Mr President, some 15 years ago, as a young academic, I applied for and was offered a post at the Free University of Berlin. As a result of the problem of mutual recognition of qualifications, many months passed before I was able to take up my position.
This directive must, I believe, ensure that professionals do not face the same uncertainty and obstacles I encountered in exercising the right, as an EU citizen, to exercise one's profession in the single market. Moreover, if the Commissioner's new plan for a radical freeing-up of the market for cross-border services is to succeed, the free movement of skilled professionals will be vital to it.
Specific safeguards are necessary in the health care sector. I too tabled amendments to abolish the 16-week rule. I thank the rapporteur and the committee for supporting those amendments. It is true that the rule would possibly have allowed bogus health care professionals and those struck off for malpractice to work in another Member State without having to register with the host country's regulatory body.
Mr Bowis mentioned the case of Dr Shipman, a doctor in my constituency who may have murdered up to 200 patients after forcing some of them to change their wills in his favour. However, Dr Shipman was not struck off for malpractice and he was never identified as a problem by the UK's own regulatory body. Patient health and safety must be paramount, but it must not be an excuse to block the free movement of professionals. I know that Commissioner Bolkestein is sensitive to this issue. In the UK, the legacy of a Conservative government is an acute shortage of doctors. It makes no sense to have barriers to free movement, but I hope that the final directive gets the balance right between allowing and encouraging the free movement of health care professionals, plus automatic recognition of rights for more than 50 categories of medical specialist – in particular much-needed cancer specialists, and continuing to safeguard patient health and safety.
Mr President, the new directive calls for a uniform, transparent and flexible regime for the recognition of professional qualifications in order to facilitate the free movement of qualified persons within the enlarged European Union. It is based on the existing general systems directives and aims to consolidate 15 directives into one streamlined and simplified piece of legislation, which hopefully will clarify issues of interpretation.
As such it is an ambitious and wide-ranging directive, very much in line with the agenda set out in the Commission's action plan for skills and mobility. However, it comes with a health warning. The promotion of liberalisation and mobility must not be achieved at the expense of public health and consumer protection. On this count I welcome the maintenance of a clear separation between the two existing regimes for the recognition of professional qualifications: the sectoral regime covering seven regulated professions and a general regime.
It is important for the more stringent set of rules to apply to the provision of services for sectoral regimes. We must highlight the areas where the degree of public risk warrants a prior check on qualifications for the first provision of services. In addition, we must ensure that the list of specialities included in the proposal is comprehensive enough to ensure due recognition and regulatory protection is accorded to emerging disciplines, such as medical oncology – the whole area of the research and treatment of cancer.
It is important for mobile professionals to realise that they must be proficient in the language of their host country since the ability to communicate is a prerequisite for practising. It is particularly important in the medical field where there are serious health and safety issues should patients be unable to communicate with the doctor in their own language.
I would like to express my support for the concept of including a new special section for the engineering profession, as introduced by the Committee on Legal Affairs and the Internal Market. As regards the architecture profession, however, I would like to draw attention to the issue of Recital 21. The Committee on Legal Affairs has voted through an amendment tabled by Lord Inglewood which would recognise surveyors as being qualified to design buildings. The problem here lies in the way the role of surveyors is interpreted across the Community. Outside the UK and Ireland they do not carry out building design. This ambiguity in the role and responsibilities of surveyors across Europe needs to be rectified in order to ensure a harmonised system and a level playing field.
My original amendment on this issue at committee stage was not adopted, but its wording could provide a solution to this major problem. It preserves the wording of the architects directive, which is part of the ,and would ensure continuity of understanding in the way this provision is interpreted under the new system. I share the concerns expressed by the Irish presidency and others that the timescale proposed under Articles 5 to 9 of the directive are simply not achievable.
Mr President, ladies and gentlemen, the original purpose of this directive was to simplify matters, to ensure as part of the ‘SLIM’ programme that the number of European legal texts should be reduced as far as possible and that they should be made easier for the citizen to understand. I have massive doubts as to whether we have really succeeded with this proposal for a directive. As we all know, the European Union has for decades had workable sectoral directives for a whole series of skilled occupations, which were developed specifically to create suitable conditions for recognition in those occupations. If we are now approaching them on the principle that they should all be lumped together and there should be one directive applying as much to master carpenters as to medical consultants and surgeons, then I am convinced that nothing sensible can come of it in the end.
That is why the majority of my group wanted to keep the sectoral directives. The fact is that most of the complaints received were not about the regulated areas but about those areas that were not regulated, that is to say, the areas not covered by the sectoral directives. We were unable to get the Committee to accept this view. The result now is obviously that there will have to be a large number of amendments taking more and more elements from the sectoral directives into the general directive. The outcome cannot be described as something that has produced a simplification of legislation in Europe, quite the opposite, it has all become more bureaucratic, more complicated, harder to understand and more inefficient, the opposite of ‘slim’, I would call the directive ‘thick’, to borrow the English word. Not to mention that I do not of course believe it is a good way of legislating to adopt a directive on medical consultants that is then not even implemented in the Member States but rescinded again and finally incorporated into this directive.
In short, the consultations were in the end about preventing something worse rather than achieving something good. What the Committee on Legal Affairs and the Internal Market has come up with has prevented something worse, but it has not done any good. We will vote in favour of this outcome given that nothing else could be achieved.
– Mr President, I am speaking without having heard the debate because I had a prior engagement in the Bureau. Having steered the work of the committee for so long, I can say that the matter was subjected to detailed discussion and analysed in depth and underwent the procedure duly required for such an important provision, a provision that is one of the most important currently under Parliament’s scrutiny.
We started with a hearing that lasted a whole day and brought to our attention problems dealt with in depth by the rapporteur and other members of the committee – Mr Zappalà, Mr Lehne and others whom I thank – and, as a result of various debates and speeches, we reached today’s conclusion.
We have a major ambition: we want to lay down regulations governing the intellectual professions. I believe that we are effectively opening up Europe to the right of citizenship and cultural organisation so that Europe can be achieved by means not just of the single currency and all the measures we are advancing, but above all by making citizens aware of the interconnectedness of the intellectual professions: the possibility of carrying out professional activities at the highest level within the various Member States and within various European organisations.
Mr Zappalà has pushed this directive forward by finding a balance which, it must be said, differs from that of the Commission, a balance more in keeping with the demands of the professional world and of citizens, at the heart of which lies above all the quality of information. We need to ensure that the professions are qualified to the highest standards so that, within the Member States, professional persons are accepted on the basis of the qualifications they possess.
I believe that, in doing this, we are making a major contribution to Europe and providing a service for its citizens. I also believe that communications between different European countries is determined at this level: the intellectual professions have been throughout history – not just in Italy but in all countries – a major reference point in relation to a country’s standing.
Finally, I believe that the professions, once they come under a single definition within Europe, are capable of making a contribution that can be surpassed only by the Constitution, once it is ratified. Nevertheless, this is an important contribution to the Constitution and to European citizenship.
Mr President, Commissioner, ladies and gentlemen, in view of the Lisbon objective of becoming the most competitive, dynamic and knowledge-based society by 2010, this is not just a question of economic and industrial policy but above all a question of education and training.
Another area is the operation of the labour market and how it is changing as a matter of necessity. At the interface between the two areas lie the efforts to promote high quality training and further training and the protection of mutual cross-border recognition of professional qualifications. I therefore welcome the Commission’s proposal.
In my address today I would like to go into one aspect in particular, namely the equality, in terms of level and conditions, of the professional qualifications of service providers and for freedom of establishment. The requirements for the activity are the same, regardless of whether we are talking about a service or an establishment. The activities are no different. I cannot therefore understand why recognition of professional qualifications is provided for establishment, but no provision is made for the recognition of professional qualifications for the provision of services. I do not think this distinction is right. The present arrangement may even be contrary to Article 50 of the EC Treaty. This allows services to be provided in an EU Member State subject to the same conditions as that State prescribes for its own nationals. The conditions include equivalence of evidence of qualifications, provided such evidence is required in the host Member State. To remove this problem, I ask you to vote in favour of Amendment No 213 tabled by Mr Zappalà and myself.
– Before giving the floor again to the Commissioner, I note that, in order to avoid him having to spend all the time available to him reading out numbers, the integrated Minutes will contain the list of all the amendments the Commission is considering accepting in their entirety, accepting partially with certain modifications or rejecting. The list will be annexed to the Minutes so that the Commissioner will not have to read out a long list of numbers.
. Mr President, I shall explain some of the key points that may be of interest to Members of Parliament, in particular the amendments tabled by this Parliament.
I shall summarise my reply at the end of this debate in five points. Firstly, some amendments call into question the current legislation and cannot therefore be accepted. This concerns particularly the limitation of the scope of application of the directive to liberal professions, the suppression of the recognition of formal qualifications for many crafts and trades professions, the limitation of recognition to qualifications at the same level and the several other more restrictive requirements for recognition.
My second point concerns facilitation of cross-border service provision. A real simplification of temporary and occasional service provision implies less formalities. Adequate guarantees to consumers can be provided through comprehensive information, and declarations to competent authorities and pro-forma registration can be accepted for healthcare professions. In any case, formal control of qualifications by host Member States is not compatible with a real facilitation of cross-border service provision.
Thirdly, consolidation is not the appropriate framework for the introduction of new harmonising provisions; that requires in-depth consideration by all the interested parties and a specific impact assessment.
Fourthly, enlargement justifies a simpler organisation of recognition systems. Community procedures have to be limited to Union-wide measures and this fully justifies the new approach for recognition of medical and dental specialities common to only some Member States, which will improve the likelihood of their continuing development.
Fifthly, enlargement also demands simpler management mechanisms, particularly through one single comitology committee. The Commission is willing to contribute to this goal by setting up an expert group and by introducing more open and flexible consultation mechanisms with interested parties.
The Commission's opinion on the individual amendments of which there are many, as we all know has been provided in writing and will be distributed shortly.(2)
Furthermore, I am confident that the valuable efforts made by the European Parliament will provide a good basis for further constructive discussions.
Lastly, I should also like to congratulate Mrs Gebhardt on her birthday next week.
Thank you, Commissioner.The debate is closed.The vote will take place on 29 January 2004.
The next item is the joint debate on the following reports:
– (A5-0466/2003) by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council directive amending Directive 77/799/EEC concerning mutual assistance by the competent authorities of the Member States in the field of direct and indirect taxation (COM(2003) 446 – C5-0370/2003 – 2003/0170(COD))
– (A5-0476/2003) by Mr Purvis, on behalf of the Committee on Economic and Monetary Affairs, on the future of Hedge Funds and Derivatives (2003/2082(INI)).
. Madam President, with regard to these two subjects, I will speak first on the Kauppi Report and then on the Purvis Report.
On the Kauppi Report on mutual assistance, the Commission made this proposal in response to the report of the Council's Ad Hoc Group on Tax Fraud. The group had indicated that the base directive, which dates from 1977, was in need of modernisation in view of the increased tendency for businesses to be organised in several Member States and for individuals to exercise their Treaty rights of free movement. Nevertheless, any tax liabilities that arise as a consequence of those rights should be capable of enforcement by the tax authorities of the Member States concerned. Practices of tax evasion and tax avoidance across frontiers violate the principle of fair taxation, are likely to result in distortions in capital movements, adversely affect conditions of competition and affect the proper functioning of the internal market.
This proposal adds to the existing tools available to tax administrations. It accelerates the procedures involved in obtaining information from other states' tax administrations. It makes it possible to carry out simultaneous tax checks in a number of countries where a multinational business operates, and it allows decisions and instruments to be notified outside the country where the tax is owed, so that enforcement proceedings may be pursued. As a measure designed to combat tax fraud and tax avoidance, I am certain that Parliament will want to support it.
Those are my initial comments on the Kauppi Report. With regard to the Purvis Report, I should like to say the following.
The Commission welcomes the decision of the European Parliament to draw up a report on the future of hedge funds and derivatives. I should like to congratulate the rapporteur on his initiative, which is very timely. These subjects, as we all know, are extremely important.
Let me first address the issue of hedge funds. As mentioned in Mr Purvis' report, various hedge fund products are already accessible to retail investors, either directly through stock exchange listings or indirectly through structured notes. Several Member States have already introduced a regulatory regime for hedge funds to encourage such undertakings to set themselves up under their jurisdiction. However, as Mr Purvis correctly mentions in his report, there is currently no European regulatory regime that is tailored to the particularities of hedge funds.
There are at least two key questions: first, how to attract on-shore investments that are mostly off-shore nowadays. Parmalat, , has shown the importance of that. Secondly, what level of protection do investors need for this specific type of financial product? On this basis, it would seem appropriate to discuss the potential benefits of an EU-wide regulatory regime for hedge funds.
As regards the second issue, derivatives, I agree that this is another crucial issue for at least three reasons.
First, this category of financial instruments is developing at an increasing rate with endless imagination in the form of new products. Secondly, most of them are traded on over-the-counter markets which, by their very nature, are less-well monitored than regulated markets by regulators and supervisors. Thirdly, the risks attached to such instruments are potentially large because of their leverage effects. However, in contrast to hedge funds, which are not covered by European legislation at the moment, derivatives are already dealt with in a number of texts in different contexts such as, for example, accounting, ICITS, market abuse, investment services or banking legislation. It would seem neither necessary nor desirable to build a specific piece of legislation for derivatives as it is a horizontal issue. The best way would be to consider updating the current different pieces of European legislation on a case-by-case basis. However, full tax consistency must be assured.
In the cases of both hedge funds and derivatives, Mr Purvis' final report is helpful guidance for the European Commission. The Commission committed itself in Oviedo in April 2002 to examine specifically the issues of derivatives and hedge funds after the Enron scandal. This commitment will be respected and Mr Purvis' report will be taken duly into account.
The European Commission will also have to take into consideration the conclusions to be drawn by the professional experts groups that we set up in late October 2003 to consider post-FSAP priorities – priorities after completion of the Financial Services Action Plan. Those experts groups may raise these two issues, among others, upon the first report scheduled for April 2004.
It is too early for the European Commission to take a final position on possible further legislative action regarding either hedge funds or derivatives.
We shall have to analyse whether the Parmalat affair resonates on these two subjects and we shall have to be attentive to the on-going debates in the United States on registration of hedge funds to ensure that there are no distortions to competition.
Madam President, Commissioner, ladies and gentlemen, as you can see, I am not Mrs Kauppi, but she is the rapporteur, and I am not. She has asked me to present this report briefly for her today because a week ago she became a mother. On behalf of this House and on my own behalf I would like to offer her our warmest congratulations. She is the mother of a strapping boy, both are doing well and she would like to combine work and family as quickly as possible and resume her work in this House. Warm congratulations, Piia, and all the best!
Turning to her report on the Commission proposal, I can say that it does not criticise the Commission, neither does it raise any cause for concern as to how the Commission has proceeded, but rather as to how the Council has proceeded. Essentially, the Commission proposal seeks to achieve for direct taxation what has already been proposed elsewhere for indirect taxation. The main innovations are the introduction of the possibility for two or more Member States to carry out joint controls where a taxable person is active in more than one Member State, that is, it is a question of common sense and an orderly shaping of the single market.
A second point is the simplification of the procedure and a third the removal of ambiguities from the present text which, as we have heard, is already 25 years old and anyone with their eyes and ears open knows that a lot has been done and changed in that time.
The main problem is one of procedure. In keeping with its normal practice, the Commission has based its proposal on Article 95 of the Treaty, which means that the codecision procedure applies to this proposal. Parliament has always supported this choice of legal basis, for reasons that are easy to understand, and I would also like to say why, namely that we are of the opinion that administrative cooperation does not affect material tax law, but rather seeks to ensure that the single market works well. We therefore welcome the Commission’s legal stance and we would point out that the Council has already on several occasions decided unilaterally to change the legal basis to either Article 93 or Article 94 of the Treaty without giving any convincing reasons, in so doing removing Parliament’s right of codecision and understating the measure’s importance for the single market.
The most recent case concerned two Commission proposals on administrative cooperation in the field of VAT and an amendment to Directive 77/799/EEC, where the Council has recently re-consulted Parliament on the change in legal basis. Parliament rejected that request on 2 September 2003. Since we anticipate that the Council will also change the legal basis for the present proposal, the rapporteur sees no reason to change or re-evaluate her position at this juncture and we therefore propose that the Commission draft be approved in full as proposed on the basis of Article 95. By so doing, we will also be showing with a broad majority that we are ready, minded and determined to co-decide in this matter, because we believe it concerns the single market.
. Madam President, I would like to thank the Commissioner for his considered views and I hope, even if he defers to his expert panels, that he will take into account the fact that this area most probably deserves legislation in the future. I shall run through the main reasons for our view of this.
The first hedge fund was established back in 1949 and, as of now, assets under management globally are estimated at some EUR 600 billion. Of these, about 15%, or EUR 90 billion, are managed from Europe. Even if European investment managers manage them, most of them are still domiciled in offshore tax and regulatory havens. There has been a huge increase in interest in this type of investment in recent years, especially in the United States, where affluent and moderately affluent investors have discovered them. Many institutional investors now find it acceptable to invest in this way.
This interest has now spread to Europe, especially as many of these funds, because of their willingness to sell short and leverage their results, have performed well in absolute terms over the last three years of negative stock market performance. The media has picked up on this, and such performances are featured in the personal finance sections of the newspapers. As a result there is some concern that less and less sophisticated investors will be tempted to entrust their savings to risky offshore hedge funds by one means or another. Even if most of these are perfectly respectable, well-administered and managed, there is only very basic regulatory control. EU regulators are concerned about the risks that may be run, while the investment industry is attracted by the commercial opportunities of tapping into this trend. We consider that it is an opportune time to introduce an appropriately light-handed regime in the European Union that will attract those funds to set up within European jurisdictions. This view is further strengthened by the initiatives of certain Member States, which have introduced or are considering introducing such facilitating regimes at the national level. Ireland, Germany and Luxembourg are three such examples.
Another matter of concern in the context of our attempts to produce a single European capital and investment market, is that some Member States impose fiscal or regulatory conditions which discriminate against investment into such funds in other Member States. We therefore propose that a distinct light-handed regime be established which can accommodate the characteristics of hedge funds – and also, incidentally, other alternative investment vehicles which currently lack a suitable legal home at an EU level. We are looking for an arrangement which can provide these vehicles with an EU passport on the basis of mutual recognition. These funds invest in areas such as property, currencies and commodities. Clearly these investments are not appropriate for everyone, at least until their awareness of the risks they carry are fully understood and appreciated. For this reason, we stress the absolute necessity of education, of clear and straightforward information and of strict regulatory control of those who sell and distribute such products. There is no reason to deny European citizens access to these interesting investment opportunities, but we feel their interests will be better safeguarded if these are available within EU jurisdictions and are subject to appropriate regulation. They will also provide opportunities for our European investment professionals to enhance their skills and build high-value businesses and jobs. Capital will also be attracted to our businesses and industries here in Europe, rather than in America and other parts of the world.
A separate section of my report is devoted to derivatives. These are widely used in both mainstream business and industry and in the investment world. While they are often vilified as high-risk speculative instruments, in fact, they can just as readily be applied – and are – in order to limit and reduce risk. We have identified two main issues – Mr Bolkestein identified three – which deserve attention. Systemic risks to the world's financial system could possibly occur because we have little or no way of quantifying the full extent of exposure. This applies especially to specialised derivatives which are dealt over the counter and tend to be less liquid than more conventional derivatives. This also applies to credit derivatives, whose use has exploded, as banks offload – for capital adequacy reasons – their assets onto non-banks including, incidentally, hedge funds.
We therefore call on the Commission, and the various international institutions, to develop appropriate means to measure, monitor and control such outstandings.
Madam President, I shall start with the Kauppi report – and I join in the congratulations to Mrs Kauppi on the birth of her son this week. As has been noted, the title of this proposed directive, which will overhaul the existing mutual assistance directive, is slightly misleading, given that it will only, in effect, apply to direct taxation and insurance, indirect taxation in the form of VAT and excise duties being dealt with in separate instruments. That should be clarified.
The thrust of this proposal is to prevent tax evaders from hiding in other Member States by establishing, on a voluntary basis, provisions for cooperation and mutual agreement in conducting tax controls. This will be a welcome advance. The change of legal basis from one relying on QMV – Article 95 – to one providing for unanimous voting by the Council – Articles 93 and 94 of the Treaty – is very much in line with precedent and, fortunately, with my own government's position on tax legislation. It is not possible to separate the administrative element of taxation powers, including mutual assistance provisions, from the tax raising prerogative and this should remain subject to unanimous voting.
I turn to the report by Mr Purvis. I congratulate him on a very balanced and informative report, notwithstanding the slightly odd decision to link these two topics – hedge funds and derivatives – in a single report, as trade in derivatives is already far more regulated in the EU than the area of hedge funds. As mentioned in his report, Ireland has been extremely active and successful in broadening access to hedge funds. However, a clear regulatory framework must be put in place to secure minimum protection for investors while expanding Europe's paltry 15% share of total global hedge fund assets. SAIVs – sophisticated alternative investment vehicles, or hedge funds, as they are generally known – and derivatives have benefited over the last few years from the stock market downturn, as they did from the widening of the field of investors that the stock market experienced during the booming 1990s, when areas of investment that had previously been largely confined to experienced and qualified financial experts or fund managers were democratised as individuals and smaller groups new to the market put their money into shares at that time. I agree that we need an appropriate EU-wide regulatory regime for hedge funds which will prompt them to locate in the EU, rather than offshore, and provide the benefits of a common European passport through mutual recognition. However, we need to take a suitable light-touch approach to regulation in order to provide incentives that will encourage investment in funds based in the EU rather than continue to drive them offshore. Coordination of national regulators will provide for more flexibility within the single market, which is welcome.
With regard to derivatives, I support the timely call for the Commission to present a report on their role on the capital markets.
Madam President, the term ‘sophisticated alternative investment vehicles’ is such a sophisticated phrase that I shall replace it with the expression ‘hedge funds’.
The Socialist Group does not consider hedge funds in particular or derivatives in general to be particularly wonderful. These instruments are to some extent useful in covering certain investment risks or risks linked to international trade. Given, however, that all of these financial instruments are highly speculative – indeed with very limited leverage, phenomenal sums can be raised – one simply has to be careful. My Group supports the Commission’s prudent approach in this regard and we agree with the argument that Commissioner Bolkestein has just put forward. Enron, Parmalat and other scandals have reminded us that sophisticated products often conceal highly sophisticated financial wrongdoing.
The near-collapse of the Long Term Capital Management hedge fund revealed the scale of the risks involved. At the beginning of 1998, LTCM had USD 4.8 billion of its own funds to meet liabilities worth USD 120 billion, in other words, a leverage of 25. By 23 September 1998, LTCM’s net assets had fallen to USD 600 million, with liabilities of around USD 100 billion, or a leverage of 167. The rescue of LTCM, which entailed neither penalties nor consequences for the fund managers, avoided a chain reaction, but who can guarantee that similar events will not happen again, this time on a scale that will make any rescue impossible?
The capital with which LTCM started operating essentially came from banks which were, in theory, monitored. We must, therefore, toughen the prudential requirements set for banks when they underwrite speculative funds. Because many of these funds are domiciled in offshore centres that are unregulated or barely regulated, the simplest way of countering hedge funds that wish to remain opaque would be to make it more difficult and onerous for them to obtain refinancing from banks operating in countries covered by the Basle Accords. Bank loans could be strictly limited, in line with the amount of collateral provided by funds domiciled offshore. The Financial Stability Forum, the International Organization of Securities Commissions and the Basle Committee for Banking Supervision have all made important recommendations and suggestions on this matter, in particular in the Brok/Mayer report of January 2000. To date, none of these proposals has been translated into action.
Mr Purvis’s report seeks to arrange a comeback for hedge funds in Europe and to gradually open their products to ‘moderately affluent investors’. Personally, I am not quite sure what a moderately affluent investor is, but my group is not opposed to such a move, on the condition that there is much more transparency as regards hedge funds and that national and, in future, even European regulators authorise and monitor this process. Indeed, we must not forget that in this murky area, significant gains necessarily entail substantial risks.
I shall finish, Madam President, by thanking Mr Purvis for this report which is, on the whole, extremely constructive. I thank him for his open-mindedness and for having accepted some compromises, which will allow my group to vote in favour of his report. I will also end by addressing my personal congratulations and those of my group to Mrs Kauppi, on her report, but especially on the happy event that has just been announced.
– Madam President, I know the rapporteur, Mr Purvis. He believes in the market. If you have such a belief the best option is light-handed regulation, and the lightest is obviously self-regulation. Mr Purvis justifies the existence of derivative markets with reference to olive production. In ancient times the price of olives was stabilised by means of agreements made beforehand. Olives in the European Union, however, are a good example of how the market functions if there is no control and only self-regulation. According to a report by the Court of Auditors, producers are falsifying production figures at their pressing plants, adding nut oil to olive oil or forwarding the same oil to the EU for payment on the basis of both the number of trees and the volume of oil.
The market functions on the terms of the greedy, as do investment and the derivative markets. The new instruments work in the way oil is pressed from olives. The stock markets are the oil pressing plants for the new market instruments, where new cash is pressed from old. The derivatives are the new lubricant greasing the wheels of the machinery in the speculators’ market.
The financial markets are supervised today in the same way as nuclear safety, something which was discussed this week in Parliament: only at national level. Those responsible for supervising nuclear plants are top-level technical specialists, whilst those responsible for the national supervision of hedge funds and derivatives are not. Accordingly, there is no stock market safety factor in the market. There should be a stock market safety authority just as there is a nuclear safety authority or, for example, a Maritime Safety Agency.
I wish the report had examined more the role of the European Central Bank as a possible supervisory body. A lightly regulated regime and self-regulation rely on the morals of speculators, and, as we know, speculators do not have morals. Their incentive is merely a desire for money. As a result, the pensions of employees in companies in many countries are at great risk, as they are, for example, in Mr Purvis’s country.
– Madam President, unlike the previous speaker, I will mainly be focusing on the directive for which Mrs Kauppi is the rapporteur. Tax avoidance and evasion is widely practised and there is a strong cross-border dimension to it. Cigarette smuggling, VAT carousels and undeclared bank accounts are only a few examples of the repertoire of those who do not want to give Caesar what belongs to him. In the European Union, but also, for example, in Switzerland and the Balkans, we have to look carefully for joint efforts to put effective monitoring in place particularly for taxpayers who are active in various Member States.
The options provided in this directive for joint monitoring by two or more Member States are therefore of major importance. We are particularly referring, therefore, to the improved cooperation between the fiscal authorities of each of the Member States. This is wholly in keeping with the national prerogative of legislating on tax and collecting it. Fiscal legislation is a national responsibility and should remain so, tax being more closely interrelated with social structure and culture within each of the Member States. Against this backdrop, it is extremely odd that the discussion should not revolve around an effective approach to tax fraud but around the question of what legal basis this directive should have. This Parliament has rightly accepted Article 95 as a basis in comparable cases in order for the codecision procedure to apply. This is not about the content of tax legislation but about an implementing provision with regard to administrative cooperation, which is necessary in the internal market.
What Mrs Kauppi predicted in her explanatory statement to her report has meanwhile come to pass: the Council has recently submitted a formal proposal to amend the legal basis. I would call this a knee-jerk response; the Council has once again rejected codecision without any clear arguments. Now that Parliament's position was confirmed on 2 September, this proposal too risks ending up before the Court of Justice. This would lead to unnecessary effort and expense and, above all, possibly long delays for the improved cooperation between the fiscal authorities, which is so desperately needed. I challenge the Council to jump over its own shadow. Back to basics: more effective controls of taxpayers who are active across the border. Tax-evaders move on from one base to another very quickly. The traditional exchange of information cannot possibly keep up. If a joint team of control officials from the relevant countries can establish that tax legislation has been misused and abused, a tit-for-tat approach is possible. The accession of ten new Member States will undoubtedly increase the need for transnational control teams. The open borders to countries with a still vulnerable administrative apparatus will, unfortunately, attract bounty hunters who have as few scruples in tax matters as they do in anything else. The sooner the tax authorities can fight this as one, the better.
Madam President, it goes without saying that we must back the joint prosecution of tax fraud in Europe. However, the EU continues to be outsmarted by professional tax fraudsters because our systems are far too complex. We are flinging the doors open wide to such fraudsters and in so doing indirectly encouraging tax fraud. If we are to do anything effective against it, we need not only more effective controls and close cooperation, but also tax laws that are easy to understand. We urgently need a reform of our VAT system, for example. The highly complex dual VAT system where national sales are treated differently from EU sales is a major factor in billions being evaded relatively easily in the EU every year. That is why we need a simpler VAT system that is easier to understand and where all sales in Europe are treated in the same way and not differently, so that tax fraud can actually be combated effectively. Proposals have already been made to this effect; we only have to implement them. I therefore propose that we at last introduce the tax card into the VAT system and treat sales the same, not differently, so as to achieve the aims we have set by actually cutting tax fraud.
Madam President, ladies and gentlemen, the main conclusion of Mrs Kauppi’s report is undoubtedly the recognition that the rules governing mutual assistance in the field of taxation must be subject to the legal basis enshrined in Article 95 of the Treaty.
In so doing, the institutional balance enshrined in this Treaty will be maintained, as will, more importantly, Parliament’s own prerogatives. Consequently, administrative cooperation does not affect material tax law, which means that it will no longer be required to be subject to the legal bases of Articles 93 and 94. What is crucial, however, is the fight against tax evasion, essential if the single market is to work well, which brings this under the remit of Article 95. I therefore endorse the Commission’s proposal.
As regards the Purvis report, which deals with defining EU rules for personal investments and covers an enormous range of financial products, it appears to be absolutely essential to plug the current gap in the legislation. Indeed, the absence of clear rules regarding such investments has led to their being domiciled off-shore. This clearly damages the EU as a whole and leads to greater risks for more vulnerable investors. Various Member States are preparing to draw up their own legal regimes for hosting this kind of investment. It is therefore absolutely essential to attempt to harmonise and coordinate such regimes forthwith, subordinating them to the greater European interest.
It should be remembered that we are speaking about innovative investment products offering highly attractive benefits, which means that they will be welcomed and encouraged by the market. Parliament has already looked into the problem of financial derivatives, highlighting the important role they currently play in capital markets, but, more importantly, spelling out the advantages and the risks involved. It therefore appears that the rapporteur is absolutely right that it is of crucial importance that we develop a regulatory regime that acts as an incentive to investors as regards hedge funds. He is also right to point out that legal uncertainty makes it very difficult to make use of derivatives markets in Member States.
The rapporteur also suggests that the lack of regulation of certain varieties of derivative, such as ‘over-the-counter’ derivatives, represents a serious threat to the markets and especially to finance companies that are increasingly using this type of investment. The amendments tabled by the Group of the Party of European Socialists, addressing these very concerns, represent a significant improvement to the draft text, by guaranteeing greater insurance against the inherent risk in such investment practice, especially by making it compulsory to pass on more detailed and more accurate information to investors. For all of these reasons, the reports by Mrs Kauppi and Mr Purvis before us today, along with the amendments by the Group of the Party of European Socialists, must be approved by this House.
. Madam President, I shall make a few short remarks, firstly on the Kauppi report. Before I do so, however, I should like to join Parliament in congratulating Mrs Kauppi on the birth of her son.
The legal base is an important point. The Commission has founded its proposal on Article 95 because it strongly believes that this measure ought to be adopted under the codecision procedure. However, as Mrs Kauppi predicted, the Council has changed the legal base to Articles 93 and 94. That is very regrettable. It is not the first occasion that the Council has acted in this way. It did so in relation to Directive 2001/44/EC, dealing with mutual assistance on the recovery of tax claims. The Commission and Parliament have challenged this before the Court of Justice, as they have done in other similar cases. The Advocate-General's opinion, however, supported the Council. The Commission nonetheless maintains its stand on the principle, although we shall have to look at the Court's final ruling on the tax recovery case to guide us in our concrete actions on the proposal we are debating today.
Now, I turn to the equally important Purvis report. The development of offshore funds – in particular but not only hedge funds – is a real concern because of the total lack of information for European markets and financial authorities. So we share the concern expressed by Mr Purvis and other Members of Parliament. We have to find a way to tackle that issue. As Mr Purvis said, in the short term it would be appropriate to find incentives to attract offshore funds onshore. But it remains to be seen whether that is necessary in the longer term. I am particularly unhappy that these enormous offshore funds escape our supervision and control.
While on the one hand it is important to have a liquid financial market so that the cost of money is not higher than it needs to be, on the other hand we should not allow this situation to continue unchecked for much longer.
Having said that, the manner in which we tackle that problem is not all that obvious. If Members – Mr Goebbels, Mr Purvis or others – have ideas on how to regulate these offshore funds, then I would be very happy to receive them and return to Parliament at a later stage to discuss them.
Thank you, Commissioner.
The debate is closed.
The vote will take place at noon.
. Mr President. The oral amendment aims to replace the first word in paragraph 1 – 'Welcomes' – with the word 'Notes', also adding the following from the end of Amendment No 11: 'believes that the fight against illegal immigration and trafficking in people must not give rise to a repressive policy aimed at immigrants in regular circumstances, but should, rather, target traffickers and employers who exploit those circumstances'.
. Mr President, on paragraph 3 I have agreed a compromise amendment with the PSE and ELDR Groups, as well as my own Group, to add the following after the words 'the retail investor': 'when the different regulatory authorities at European level recommend it is appropriate'.
. With regard to paragraph 27, I agree with the Socialist and Liberal Groups that we should replace the words 'high capital' with 'appropriate capital' and take out the last few words: 'as has happened during the various crises, including in the case of the LTCM crisis.'
(1)
. We are in favour of abolishing value added tax because it is a tax that is particularly unfair and we are in favour of it being replaced with a highly progressive tax on income and by a high tax on profits.
Whilst being against taxation, we do not want to prevent the extension of reduced rates of VAT for some sectors even though the choice of sectors benefiting from this measure is arbitrary and restrictive.
We voted in favour of this report for this single reason, but this vote does not in any way imply support for the indirect tax system in general, or for VAT in particular.
. On 23 July 2003, the Commission published a proposal on the reform of the system of reduced rates of VAT, with the aim of streamlining the system, as part of a move towards a definitive regime that would discontinue the experiment of applying reduced VAT to certain labour intensive services (Directive 1999/85). This proposal was rejected by Parliament in December 2003 and the Council failed to reach a unanimous decision on the proposal. The Commission has therefore been obliged to table a proposal to extend the current experiment for a further two years until the end of 2005, and this deserves our support.
We can thereby ensure tax flexibility for Member States, who must retain freedom of choice when it comes to implementing the social and cultural policies that cover the possibility of applying reduced VAT to certain sectors.
Within the context of the internal market, tax harmonisation is indeed a bad idea, with repercussions for the ways in which Member States finance their budgets. This is especially true of a country such as Portugal where, in 1998, 22% of State revenue came from VAT and reduced rates of VAT accounted for 37% of VAT-generated revenue in the sectors concerned. It is important now, at the end of the legislative period, to carry out an evaluation of the directive before us.
. I approved Parliament’s draft legislative resolution seeking to extend the facility allowing Member States to apply reduced rates of VAT for certain labour-intensive services, in particular the building industry.
This text is far from satisfactory. It is merely a stopgap compared with the opinion given by Parliament on 4 December 2003, which called for the application of reduced taxes to be made permanent and to extend it to the catering industry and to cultural products.
It will at least, though, allow the Member States concerned to extend a trial that demonstrated positive effects on employment and the strength of SMEs and the self-employed targeted by these measures. Despite national studies, the Commission is not convinced by the first three years of trials. This extension should be able to convince them.
Nevertheless, we cannot be content with closing the legal gaps on an ad-hoc basis. I hope that the Council will be aware of the impact that these measures have on the economy and on land-use planning and adopt the directive amended by Parliament on 4 December 2003 and give Member States the choice to apply reduced rates of VAT to the catering industry.
. I welcome this report calling for the Commission to approve the reform of the system of reduced rates of VAT, more specifically with regard to the experimental application of reduced rates of VAT to certain labour-intensive services.
The Commission has modified its proposal, in line with amendments put forward by Parliament on 4 December 2003.
Parliament stated at the time that the experimental application of reduced rates, originally three years, would need to be extended for a further two years. Member States currently applying a reduced rate of VAT will thus be able to carry out a thorough evaluation of the scheme, and will be able to avoid significant price increases in the services concerned.
I endorse the rapporteur’s view that this directive will benefit users and producers of labour-intensive services in Europe.
I voted in favour.
. I welcome this report on the Commission’s proposal to amend Directive 77/799/EEC, which, as highlighted in the report, does not raise any substantive concerns and requests that the Commission’s proposal be approved as proposed.
The aim of the Commission’s proposal is to simplify processes and to iron out certain anomalies in the 1977 text. The main innovation is that two or more Member States may undertake joint controls where a taxable person is active in more than one Member State, thereby preventing tax evaders from hiding in another Member State.
I agree with the rapporteur when she states that in all likelihood the Council will change the legal basis on this matter anyway, and that there is no reason to re-evaluate Parliament’s position. In the context of the two Commission proposals concerning 77/799/EEC, Council consulted Parliament on the change of legal basis. Parliament has shown that this type of administrative cooperation does not affect material tax law, but rather seeks to ensure that the single market works well. There is therefore no justification for the Council to change the legal basis.
I voted in favour.
. The services sector is particularly important to big business in the ΕU, in that industrial activities are increasingly moving to other areas of the world. Mrs Kratsa's report moves along lines required by the imposition of the terms of big business on this sector and its content reveals the manner in which the neo-liberal policy of the EU deals with the problems.
Interest focuses on increasing competitiveness, on harmonising the services sector with competition policy and on the cross-border provision of services, while entrepreneurship is deified as the solution to all the problems of unemployment and underemployment. The so-called 'open coordination method' for national policies is also promoted, which is nothing more than a mechanism for imposing EU policy without the apparent involvement of its institutions.
In addition, the report praises the new forms of work, part-time and temporary employment, but talks hypocritically about enhancing their quality. It adopts the raising of the retirement age and calls for note to be taken of the 'beneficial' consequences of privatising services of general interest. Needless to say, the standard formulae about improving the positions of women and the disabled and using new technologies have not been left out.
For these reasons, the MEPs of the Communist Party of Greece voted against the report.
. This report, which addresses the issue of job creation in the services sector, contains some positive elements, such as recognising the valuable contribution which a highly developed and dynamic cooperative services sector may make to service production, and calling for the promotion of policies to support specific service sectors, emphasising the advantages of such policies and taking into account the needs of the various regions. It also, however, delves into the complexities of the Competitiveness Council, which it calls upon to give much higher priority to the creation of an internal market for services, without distinguishing between public services and other services.
The report does make some important points, criticising working conditions in certain areas, low salaries, poor levels of qualification, discrimination, particularly against women, and pressure on public services, due to budget cuts in the social sector. Yet it does not offer any coherent proposals on how to remedy these problems. The position the report adopts shifts continually and does not state clearly how it will effectively guarantee job creation and workers’ rights in the various service areas, nor does it take a firm stance in defence of high-quality public services. I therefore abstained in the final vote.
. I voted in favour, as I welcome the Committee on Employment and Social Affairs initiative and Mrs Kratsa’s report. The importance of the service sector as a key element in job creation can be amply illustrated in simple statistics. In 2000, services accounted for 68.8% of overall employment in the EU, whereas in 1991, this figure was as low as 62.7%. These figures are all the more revealing when compared with the US, where the service sector accounts for 80% of economic activity and 80% of the work force.
The service sector acts as a catalyst for future growth, and the opportunities that it offers should be exploited to the full.
I therefore agree with the rapporteur when she calls on the Commission to publish a White Paper on the completion of an effective and genuine internal services market as quickly as possible, in which emphasis is placed on public or private investment in research and development and which demonstrates considerable commitment to SMEs as a driving force.
I particularly welcome the idea that the most important investment nowadays is in people, in men and women, given that education and training – alongside the dissemination of new technologies – are the main ingredients of effective policy for innovation in the services sector and for the worthwhile aim of job creation.
Mr President, we have voted against the report on immigration, integration and employment by Mr Moraes, despite the fact that it is an excellent piece of work. This is due to the intransigence of certain Members from the Parliamentary Socialist Group who I believe are less concerned about the living and working conditions of immigrants than about making political capital and taking advantage of them for party political reasons.
The competent committee, Employment and Social Affairs, given the content of the Communication, ‘immigration, integration and employment’, believed it was not the time to treat the possible right to vote in local or European elections as a key issue, despite the fact that the latter is regulated in the Treaty. Furthermore, this issue is regulated in each Member State. In Spain, in Article 13(2) of the Constitution, and the reciprocity principle laid down in the friendship and cooperation treaties with Chile, Venezuela, Argentina and Uruguay.
Also unacceptable is the automatic regularization proposed by the European United Left, in its Amendment No 13, for all those who lack residency authorisation. This would be equivalent, Mr President, to inviting illegal immigration, and, within a short space of time, to creating, in the receiving States, a situation just like the one the immigrants arriving in Europe are trying to escape from.
If only we could receive everybody who wanted to come. Since this is not possible, we must receive as many people as we can in the spirit of the Charter of Fundamental Rights of the European Union: ‘Human dignity is inviolable. It must be respected and protected’.
The Group of the European Peoples’ Party (Christian Democrats) and European Democrats would have liked to have voted in favour of the Moraes report, because we are concerned about the living and working conditions of immigrants in the European Union: their salary, their occupational health, their work. Because we want their integration and that of their families and children, because we are concerned about the situation of immigrant women, because we are in favour of intercultural coexistence in communities, cities and work places. It is a shame that the intransigence of certain members of the Parliamentary Socialist Group and the desire to make party political capital have prevented the excellent report by Mr Moraes from receiving the vote its quality merited.
We have voted in favour of this report because its content is sound. We do not, however, accept the content of one of the amendments to the report. This calls upon the Member States automatically to legalise the position of immigrants working without residence permits. We view this as a direct challenge to people outside the EU to try to emigrate illegally to the EU, and we also perceive the risks of social dumping that such a situation would entail.
We believe that the EU should have a common asylum and immigration policy. We regret that the report makes no distinction between those areas of immigration to be handled at European level and those to be handled at national level.
We also believe that the concept of civic citizenship does not add anything of value but, rather, contributes to conceptual confusion. It is unacceptable for the concept to be given the significance it is accorded by the report because it means that individual countries’ right to determine their electoral laws themselves is not respected. Every nation is entitled to decide for itself which third-country citizens will get to take part in that nation’s elections, irrespective of whether they are local or European elections.
. I voted against the Moraes report, which reiteratesthe unrealistic guidelines contained in the Commission Communication on immigration, integration and employment.
The whole of this document is skewed in favour of more extensive immigration – a source of cultural and social enrichment – which would contribute to the entrepreneurial spirit, to diversity and innovation, and with a positive economic impact on employment and growth (page 10).
If everything is going so well, then we wonder why the rapporteur, like the Commission, is concerned about the ‘second and third generation immigrants still facing social, economic or political exclusion’ (Recital E), and why it is necessary to take so many voluntary integration measures (many of which will only increase the number of immigrants).
The truth is that the level of immigration that we are accepting does not correspond to the needs of our economy and our society’s reception capacity. Integrating immigrants means huge costs – which no one, and above all the Commission, in its Communication – dares mention to the citizens. In any case, no one is ready to shoulder these costs, so much so that, as a result of lies and a lack of awareness, immigration is drifting towards becoming an out-and-out social disaster, for us and for the countries of origin.
. In this report there are some good proposals for resolving the crucial problems of the Member States and of the third-country nationals who want to live and work in Europe.
However, this proposal for a resolution contains exaggerations and irregularities.
I feel that legal immigrants can make a valuable contribution to the labour market, but the labour market situation in Member States, who are responsible for deciding on the immigration of third-country nationals as workers, needs to be taken into account.
When, at the beginning of the 90s, we granted the right to vote in local and European elections to citizens of Member States, providing that they are residing in the country concerned, this practice was based on reciprocity: a Portuguese person can vote in Luxembourg and I can vote in Portugal in the same conditions.
To ask for exactly the same treatment for third-country nationals boils down to ignoring this reciprocity. Why should an Algerian be able to vote here when I could not vote in Algeria in the same conditions?
Subsidiarity must apply. Laying guilt on those Member States that do not grant such rights to immigrants from these countries goes too far because, implicitly, they are being treated as racist.
. The VVD delegation, which attaches importance to European action in the areas of immigration and employment opportunities, will be voting in favour of the Moraes Report. It will not, however, be voting in favour of all the amendments that have been tabled, some of which violate the subsidiarity principle, one example of this being European interference in local elections.
. Let us not be under any illusions: in tandem with a new pro-active attitude in family policy, the management of migration flows is one response to the problem of an ageing population and a reduced EU workforce. As the Commission concluded, the management of migration flows is essential if we are to avoid a drop-off in economic growth and a reduction in our quality of life. It is therefore valuable that the Commission was able to pinpoint the areas where coordinated European action can be of benefit, without overlooking different national realities and sensitivities – integration into the labour market, recognition of migrants’ qualifications, linguistic and educational abilities, housing and urban issues, health and social services and social and cultural integration.
I also welcome the inclusion of the concept of ‘civic citizenship’, enabling legal immigrants to enjoy a status that confers on them a sense of belonging. Integration is an essential factor in social cohesion that depends on factors such as education, language and civic participation.
Lastly, I welcome the statement that ‘migration cannot be viewed purely in terms of economic potential’, which suggests a policy of profound human sensitivity that is also in tune with social reality. As Portugal’s People’s Party (CDS/PP) advocates, ‘strictness on entry, generosity and humanity in reception and integration’.
. The texts debated refer to the few immigrants who will manage to get past the controls of border guards and electronic records with new biometric data; not immigrants arriving on European charter flights so that they can queue up to become 'legal' immigrants.
Even for these immigrants, the conditions for acquiring a resident's permit, in Greece at least, are prohibitive. In other words, people who have been in Greece for 10, 20 or 30 years will still be illegal. The ruling class wants them to be illegal so that they can hold them to physical and psychological ransom.
The texts cynically admit that immigrants are useful as a way of dealing with the demographic problem of the ΕU, of meeting the needs for mainly unskilled labour and of implementing the Lisbon objectives. The resolution warns that 'managed migration cannot mean side-stepping the reforms of ΕU labour markets ... needed to increase employability and overall adaptability to economic change'.
The objective is to overexploit immigrants, so that flexible forms of employment and the depression of labour costs for the benefit of the unifying monopolies can pass more easily into the working order of the EU and the repressive measures are more easily accepted by the peoples, in the name of fighting illegal immigration.
For these reasons, the Communist Party of Greece did not back the resolution.
. This report addresses the sensitive question of immigration, integration and employment. The text raises important issues, such as migratory flows, improving the integration of immigrants and the need for cooperation with countries of origin. These are crucial issues for the employment markets and for economic growth in all the Member States.
This report might have won our vote, were it not for the adoption of a large number of amendments tabled by the Confederal Group of the European United Left/Nordic Green Left, which added little to the substance of the report and turned it into a left-wing document and not a compromise acceptable to the whole of Parliament. I therefore voted against.
.– The integration of immigrants, be they economic migrants or refugees in search of asylum, is a major challenge for our societies. Indeed, the success of our immigration policies will depend on the success of our integration policies. We must frame a contract of values between our societies and the ethnic communities that they take in. This is an issue that affects all of us.
We must welcome immigrants and respect the diversity of their cultures, religions and traditions. At the same time, immigrants themselves must accept our traditional values as set out in the European Charter of Fundamental Rights: respect for democracy, freedom, human rights, equality between men and women, and religious freedom. These values must under no circumstances be called into question. The watchword is ‘diversity in unity’.
In the interest of strengthening integration policies, discussion should take place regarding the concept of civic citizenship that could be developed for nationals from third countries. This would include a set of rights and responsibilities, such as equality of social, economic and political treatment, in areas such as working conditions and voting rights in local and European elections.
The Moderate delegation believes that an EU without internal borders requires efficient and coordinated administration of the EU’s external borders with a view, for example, to combating illegal immigration, trafficking in human beings and drugs and other crime, as well as with a view to handling migration flows. Those Member States that require assistance in monitoring their borders must be able to obtain this following application by the responsible authorities of said Member States. The national authorities must remain responsible for administering and controlling the Member States’ borders in the EU.
For the above reasons, we have chosen to abstain from voting. Otherwise, we support the content of the report.
.– The Pirker Report considers the Commission communication on illegal immigration, which rightly seeks to combine various documents on a number of different issues, such as, among others, the fight against illegal immigration, the smuggling and trafficking of human beings, control of external borders, and policy on return of illegal residents. This is long overdue.
A large number of the proposals tabled in this regard should be approved. Of particular importance is the proposal to set up the Visa Information System (VIS), aimed at combating fraud, especially using biometric identifiers. This, again, is long overdue. Such information ought to be extended to make it possible to ascertain that visitors to the country have indeed left once their visa has expired.
Similarly, it puts forward excellent measures with the aim of establishing cooperation to support countries whose borders at the greatest risk.
The report is adversely affected, however, by the Commission’s reluctance to put in place an integrated system of external border control, for which the Draft Constitution (Article III-166) aims to provide a legal basis. It should be reiterated that, while Member States must help each other, each State must retain absolute control of its borders.
. Although the report contains positive and necessary elements, it falls short in a number of fundamental areas. For example, it has nothing to say about the need for Member States to actively implement a policy of tracking down illegal immigrants. The effect of the policy of toleration and the naturalizations (whether or not collective) in several Member States is to attract more foreigners to live there illegally. It is all very well to circulate information in the countries of origin in order to deter potential illegal immigrants, but, if a country’s policies remain lax (tolerating, for example, illegal immigrants’ occupation of churches to attract media attention), it is a waste of time and effort. Most illegal immigrants are not ‘victims of the trade in human beings’; they have come to Europe of their own volition, in the knowledge that, in a number of Member States, they can enjoy certain social-security and other benefits – despite being there illegally. It follows that they are not the ‘persons in danger’ that they are described as being; it is also illusory to believe that opening up the borders to new legal immigration in a limited number of sectors of the labour market will deter illegal immigrants. The attraction thus created will always be greater than envisaged, and so we will end up with just as many illegal immigrants on our hands.
. This report contains major contradictions, with some positive, but a number of very negative aspects. The report says, for example, that victims of human trafficking must not be treated as criminals, but as victims of crime, and this is to be welcomed. Yet it endorses the Council’s decision that Member States should announce legal immigration quotas, which could be used to establish, at EU level, a joint position in negotiations on readmission agreements.
The report rejects the idea of creating an agency to deal specifically with border control, but reiterates its support for creating a European Corps of Border Guards, comprising special units and receiving EU funding. It points out, however, that the Corps could be temporarily detached, if necessary, at the request of Member States, to help national authorities monitor at-risk sections of the EU’s external borders. We are opposed to the creation of a European Corps with Member States’ competences. What we advocate is more effective national policy and proper cooperation between Member States.
Regrettably, certain proposals that we tabled were not approved, in particular the proposal to reject any system of immigration quotas as a response to the needs of European companies, which would be tantamount to plundering the productive strengths of third countries. This explains our vote.
. I voted in favour of this report as I believe that organised crime, illegal immigration, smuggling and the trafficking of human beings are a constant threat to the EU’s internal security and require reinforced security at external borders.
Although this is a fundamentally national matter, which should remain a national competence, there is a pressing need for uniformly high security standards at all of the EU’s external borders. This would entail responsibility sharing with the task of securing sections of these borders that are particularly at risk and general improvements in the effectiveness of measures by means of joint action.
Certain tasks should be performed at EU level, in order to support, complement or coordinate the work of national authorities.
I agree with the rapporteur with regard to operational cooperation and exchange of information about illegal immigration. I also welcome the Commission’s proposal regarding the creation of a European Corps of Border Guards, comprising special units and financed by the Community, which, if necessary, and at the request of Member States, could be temporarily detached to help the national authorities monitor at-risk sections of the EU’s external borders, without, however, usurping Member States’ competences.
I have voted against paragraph four, which was adopted by 277 votes in favour, with 129 votes against and 47 abstentions.
The paragraph supports the development of a European Corps of Border Guards, made up of special units, which would be financed by the Community. If necessary, and at the request of the Member States, it would temporarily help the national authorities secure certain at-risk sections of the external borders, without, however, usurping Member States’ competences.
I do not believe that the EU should set up a further military authority, but that, in the future too, responsibility should lie with the respective Member States. Better coordination between the Member States, together with the acceptance of greater responsibility on the part of their governments, may be a better method.
.– Having been deaf and dumb for years – and not for lack of warnings – Parliament and the Commission have woken up. The Schengen agreements reducing interior border controls within Europe would appear to have had some perverse effects: increased illegal immigration, illegal employment, crime and all manner of trafficking.
The only problem was that instead of dealing with the main cause of all of these problems, these scandalous Schengen agreements, our leaders are attacking their effects!
This report thus proposes as a magic solution a common policy on immigration, on visas and border controls, in particular creating a ‘European Corps of Border Guards’, and thereby reducing Member States’ sovereignty over their territory.
In order to combat illegal immigration, the report envisages implementing an ‘active policy on legal immigration". What hypocrisy! One might sum this up as meaning that, if there are too many illegal immigrants, we arrange for them all to be legalised. The French Government is indeed adept as this type of sleight of hand.
In truth, the entire text is utterly insignificant, since, let us not forget, the tone on illegal immigration was set at the June 2002 summit in Seville. The decision was effectively taken, notably under French pressure from President Chirac, not to take any enforcement measures against the countries of origin of illegal immigrants.
. The aim of this Directive, which dates back to 1996, is to eliminate obstacles and uncertainties concerning the posting of workers, within the framework of the provision of services, by improving legal certainty and making it possible to identify working conditions that apply to workers temporarily working in a Member State other than the State whose legislation governs the employment relationship.
The Commission feels that while the implementation of the Directive has been satisfactory, some States have yet to transpose it in full and some companies still argue that difficulties continue to arise in its application. Consequently, workers continue to suffer discrimination.
A group of experts has been set up by the Commission, made up of officials from the Member States, with the aim of finding solutions to problems that have arisen. Proposals must now be put forward to implement methods of monitoring non-compliance, along with monitoring systems and measures to combat corruption in Member States.
A European public register must be created at company level, containing information on companies that have been fined or subject to other financial penalties within the framework of this Directive. The principle of mutual recognition must also be applied to financial sanctions in place, with the aim of making these easier to enforce across national borders.
These are amendments that we endorse and we are extremely disappointed that they were not adopted. This explains our abstention in the final vote.
. The mobility of workers has, in certain Member States in particular, led to discrimination and often abuse. We must be constantly vigilant on issues such as the minimum wage, paid holidays, subcontracting arrangements and social protection for workers in EU territory.
Within this context, Mrs Glase’s report focuses on reviewing the ways in which the Directive is applied, concerning the posting of workers to other EU Member States within the framework of the provision of services. Given that the Directive has not long been implemented, it is impossible at this stage to make a global and detailed evaluation of the situation, either quantitatively or qualitatively.
I also welcome the establishment by the Commission of a group of experts charged with finding solutions to some of the difficulties that have arisen thus far, particularly in relation to information, monitoring compliance with Member States’ legislation in terms of transposition and implementing sanctions.
Like the rapporteur, I am in favour of continued vigilance and would call for specific proposals to be tabled, to combat effectively the problem of illegal work and other offences.
. Hedge funds and derivatives are good examples of how finance has become the focus of today’s economy, in which financial flows take precedence over the real economy. Their main purpose is financial speculation and, in contrast to their supposed aim of risk limitation, they actually increase systemic risks in the financial system because the high volumes of finance (it is estimated that hedge funds alone total around USD 500 billion!) increase the volatility of the capitals markets. Hedge funds were behind the crisis that beset Europe’s financial system in 1992 and behind the Asian crisis of 1997-1998. Recent IMF studies have demonstrated the impact that financial crises have on reducing world production. Many of these funds are located in tax havens, which may also lead to money-laundering.
This report, which we must reject, is structured around promoting the action plan for financial services and seeks to stimulate and support these instruments, referring to hedge funds as ‘sophisticated alternative investment vehicles’. This support entails reducing excessive regulation, thereby increasing the degree to which the regulatory framework for these funds is liberalised, when what is really needed is exactly the opposite, namely the imposition of a tax on capital movements, which would not only generate income for other activities, but would also help to combat purely speculative movements and to monitor these instruments more effectively.
. I can understand the rapporteur’s position on the advantage of there being, albeit in a rather limited form, a regulated regime in the field of ‘hedge funds’ – an expression that covers a broad range of financial products that could be called sophisticated alternative investment vehicles’ (SAIVs). The funds to be regulated by this system would be thus defined, since they would be obliged to comply with these particular provisions.
In fact, the market for these funds is currently fragmented due to varying regulatory regimes, the lack of consistent platforms and discriminatory tax regimes. As the rapporteur states, tax regimes and the lack of a single regulatory market act as a deterrent, with many Member States imposing tax penalties on investors who invest in a foreign domiciled hedge fund. It must be said that institutional and private investors are showing increasing interest, but lack suitable vehicles in EU jurisdictions. Various Member States are now also aiming to apply far-reaching legislative changes to hedge funds.
I voted in favour because I believe that hedge funds and derivatives contribute to the efficiency and self-balancing of financial markets and it might be useful to establish a light-touch regulatory regime in a free-flowing global market with basic rules ...
. I voted in favour of the motion on humanitarian aid to Iran following the recent earthquake in Bam. The European Parliament has acknowledged that, in light of this humanitarian disaster, swift and effective aid is important for the disaster victims. It should be noted that Portugal was one of the first countries to send search and rescue teams to the area, which have done admirable work there.
I also voted in favour because I agree that we should choose the humanitarian option despite the prevailing political conditions in Iran, which are denying democratic freedoms and are preventing international experts from monitoring military programmes to develop nuclear energy.
Nevertheless, the political message sent out by the European Parliament was clear: the Iranian authorities will, in future, have to match this goodwill gesture, which had no conditions attached, by re-establishing minimum conditions for the democratic functioning of the State, and by allowing the necessary international inspections of its nuclear programme to take place.
. The MEPs of the Communist Party of Greece voted against the resolution, not of course because we are against aid to Iran, but because the text combines it in an undisguised and vulgar manner with political coercion.
The imperialists of the ΕU hold nothing sacred; they have no compassion in the face of human suffering and misfortune. However well we know this, we cannot but get angry when we read texts like today’s, especially when signed by all the political groups.
In return for the EUR 2.3 million which the ΕU is giving (crumbs compared with the 31.3 million dollars needed for the first three months), it is asking for everything from Iran: implementation of the additional protocol to the NPT, a dialogue on respect for human rights, faster reforms etc. We refer all those deluding themselves about the humane face of the ΕU to point 12 of the resolution, which states that 'the solidarity shown by the international community is also an expression of support for those in Iran who are committed to keeping the country on the path towards further democratisation'. Nor does the resolution fail to advertise the 'generosity' of the American President.
We are the last to support the Iranian regime. However, solidarity should be in the direction which the people of Iran want and not in the direction the imperialists want.
– Mr President, unfortunately, the other night, while walking around in the dark at home, I fractured the little toe of my left foot and, for the life of me, I no longer had it in me to give the explanation of vote. I am very concerned. Can my explanation of vote be given by my feet?
– I think we will leave it there and wish you a speedy recovery. So it would seem that it was your little toe that stopped us from hearing your lovely voice.
Explanations of vote are closed.
(2)
The next item is the debate on the report (A5-0478/2003) by Mrs Mercedes Echerer, on behalf of the Committee on Legal Affairs and the Internal Market, on a Community framework for collective management societies in the field of copyright and associated rights (2002/2274(INI)).
Mr President, Commissioner, ladies and gentlemen, the European Union has already adopted a number of directives in the field of copyright. That was good, correct and important. In my opinion, the harmonisation process here has perhaps failed to press on further with necessary reforms, because digitalisation as well as enlargement are challenges that the policy must face up to. So far, so good.
Copyright rests on at least three pillars, but also on the enforcement and protection of rights. These two areas must accompany copyright. They can neither make up for lost ground nor correct errors. We still have to wait for the enforcement directive. It is being discussed very actively in the Parliament at present, and has also been discussed in a trialogue.
Up until now the Commission has shown no clear intention to undertake such activities in rights protection. We were given a promise just under two years ago. We waited for that promise for a long time. Then Parliament decided to take action and not to wait for that promise to be kept. In the meantime, there is a communication, which apparently will be forwarded to us in the next few weeks. Thank you in advance. During the Christmas holidays, I read in the German press that the Commission is even planning a directive in this area. Good. It is taking a long time, but perhaps it will now be a good directive.
Now I would like first and foremost to thank my colleagues on the Committee on Legal Affairs and the Internal Market, who have supported my initiative from the outset; we have debated it in great detail for a very long time, and now I would like to express my thanks to all the shadow rapporteurs and the draftsmen of the two opinions. They have not only been helpful, but they have greatly enriched the whole project. As I said, it was a long process. We have talked to the most diverse of networks. We have been open to the needs, problems, questions and suggestions of all involved and discussed them in depth. All involved also means the single market, competition and information society sectors, because copyright is an essential instrument for creators and for right-holders – that was beyond question from the start.
I would like to summarise quite briefly here the most important things this report says. We on the Committee on Legal Affairs were of the opinion that there was a need for suitable measures, as I said at the start, not only because of enlargement but actually in order to create a single European market for products protected by copyright and also by related rights. We were also agreed that in so doing we had to remain true to the principles of copyright. I would like to mention here just three essential factors, proper and fair participation in the value chain, that every use should be properly rewarded in accordance with the law applicable and, last but not least, the territoriality principle of copyright. We call on the Directorate-General for Competition to continue to tackle the vertical concentration of the media and of production within the media and to do so with renewed vigour, just like it did at the start of this legislative period.
We also ask the Commission’s Directorate-General for Competition to concern itself with the distribution channels, especially in the media, and with the dominant position of individual branches of industry in this area and to investigate cases of abuse, but not to throw out the baby with the bathwater.
Moreover, digitalrightsmanagement – we are all familiar with the abbreviation DRM – is a very good and important step in the right direction. We will all be making greater use of this DRM, but it will not be as successful as we want without interoperability. And we must be aware that DRM will not of course be the answer to every problem.
As far as the collecting societies themselves are concerned, we are calling for comparable and compatible statutes and practices. If they have not already done so, we want them to stipulate that their function is that of a trustee. We also propose that their activities be legitimised by democratic structures and above all also by an equitable and balanced relationship between the right-holders’ groups involved within a collecting society. We also find that where collecting societies have control mechanisms they are not always compatible across borders and some of them are not very efficient. There are examples at both extremes, both positive and negative. We therefore call for independent, efficient, transparent and expert control mechanisms incorporating all aspects, legal, social, cultural and economic aspects, greater transparency not only to promote competition, of course, but also to benefit all right-holders, all user groups and all consumers, and a duty, not only on collecting societies but also on users, to provide information.
We want uniform coding standards in order to better control the circulation of works, and interoperability must be assured here too. The collecting societies themselves have made many proposals for reforms, some of which are really superb. I shall be asking the Commission to include this advice, these reform proposals, in its discussion process now that it is preparing a directive, while always safeguarding the principle or principles of copyright.
Last but not least, I would like to say that it is important for all of us to bring about easier access for users, for commercial users and consumers, but always safeguarding the copyright principle. This is a fact-finding paper by the European Parliament, and I think that if, when it comes to the vote today, it is adopted with a similar passion and support as it was in Committee, then this Parliament will have a foundational document on which both it and the next Parliament can build. Sincere thanks once again to all who have helped. It only remains for me to tell you now that when the vote itself comes I shall be bringing an oral amendment which will be concerned only with the language versions. Otherwise, since no amendments have been tabled I can only assume that this afternoon will see this report overwhelmingly approved.
. Mr President, I should like to begin by thanking Parliament and in particular the rapporteur, Mrs Echerer, for taking the initiative to deal with this important subject.
The resolution submitted to Parliament today is very timely and tackles a key issue in the area of copyright and related rights. Rights management refers to the way in which copyright and related rights are administered – in other words, the way in which they are marketed. Collective rights management is generally handled by collecting societies, which act as trustees and usually enjoy an exclusive position in their respective markets.
Although the Community legislative authority has largely harmonised copyright and related rights and a draft directive on the enforcement of intellectual property rights is currently in hand under the codecision procedure, rights management has only been dealt with marginally by the Community legislative authority. The economic contribution made by copyright-based goods and services to the Community's gross domestic product is very significant. As a recent study shows, such goods and services represent more than 5% of total European GDP. Consequently, the internal market cannot be complete unless the management of copyright and related rights is addressed. That is essential for investment, creativity, access to culture, cultural diversity, employment and growth.
On the specific issue of collective rights management, the draft resolution is well balanced and reflects all the issues and different interests involved. I congratulate Mrs Echerer on that. The unanimous support which her proposal received in the Committee on Legal Affairs and the Internal Market demonstrates that.
The resolution points out that the protection and collective management of intellectual property rights are important factors in stimulating cultural diversity and creativity, but recognises the important role of collecting societies as an interface between rightholders and users and therefore calls for such societies to be more efficient and more transparent. It takes account of the characteristic features of copyright, notably its territorial nature, and the new environment for management of rights, such as the emergence of digital rights management.
Lastly, the resolution notes that national laws on collective rights management, where they exist, often differ greatly from one Member State to another. The Commission shares the approach followed by this resolution. The issues raised, in so far as they relate to copyright, are also dealt with in the forthcoming Commission communication on the management of copyright and related rights in the internal market. In that communication, the Commission will address all issues relevant to rights management, including collective rights management, and conclude that a legislative instrument of good governance of collective societies is desirable at Community level.
I hope that the Commission will adopt the communication this month, and I am pleased that our two institutions share the same concerns. I assure you that over the next few months the Commission will provide the necessary follow-up to this analysis and to requests in this field.
.  Mr President, Commissioner, I would like first of all to thank Mrs Echerer most sincerely for the good teamwork and the expertise that characterises it. This report is the latest reason why I will not be the only one to be sorry that you, Mrs Echerer, will not be standing for this Parliament again. The Committee on Economic and Monetary Affairs has adopted my opinion unanimously and because of the good teamwork is also able to vote in favour of the Echerer report.
In drafting this opinion for the forthcoming debate, including that with the Commission, I and the Committee on Economic and Monetary Affairs were concerned primarily with five particular points. Firstly, monopolies must always be exceptions to competition law and there must be sound reasons for them. We know that collecting societies are organised differently in the various Member States and in many they have a monopoly over particular categories of works. There is therefore a definite need to look more closely at, or review, the territorial monopoly structures, but not to reject them outright.
Secondly, it is in our opinion important to have transparency in collecting societies, such as showing administrative and licence costs separately in the accounts. Something needs to be done here.
Thirdly – and this is related to the second point – there is in many countries no supervision of collecting societies. I therefore expressly welcome paragraph 49 of the Echerer Report with its call for efficient independent control mechanisms in all Member States.
Fourthly, my suggestion for a public register that could be accessed electronically, containing all right-holders represented by collecting societies, would make for greater clarity and improved transparency and would certainly also simplify cross-border activity and increase competition.
Fifthly and finally, where the fragmentation of rights gives rise to high transaction costs, the introduction of a one-stop shop system could be a more efficient and cheaper way for users and exploiters of rights.
I ask the Commission to take the contents of the Echerer report on board in its deliberations. Once again my sincere congratulations and I ask you to vote in favour of this report.
Mr President, this afternoon I am speaking not only on my own behalf, as I have worked closely with the rapporteur, Mrs Echerer, but also more particularly on behalf of our shadow rapporteur, Mrs Fourtou, who is sorry that she is unable to be here to share in these comments. On her behalf, I want to begin by thanking Mrs Echerer on a number of scores.
Firstly, I want to thank her for quite rightly bringing this matter to the attention of the Committee on Legal Affairs and the Internal Market and then taking the initiative to draw up the report. This is very much to her credit, and in this matter she has been very keen to share her insight and concerns with us and to invite us to contribute to it. That spirit in which she approached the report is clearly shown in the quality of her work and, to echo what the Commissioner said, it is a very well-balanced document. It presents all sides very fairly, but it does not shrink from making a number of important and sharply-focused recommendations. From what the Commissioner said, I dare to hope that in his communication he will take on board a number of the points Mrs Echerer has made. So this is a very timely report.
It also shows the benefits of having someone with strong expertise and background in a particular profession in this case, in the acting profession, on the stage someone who is a creative artist, who knows the subject, and of being able to combine that with the engagement of other colleagues.
This question of balance and balance of interest is clearly at the heart of this report. The balance between the creators of works the producers and the people who exploit them and use them I prefer to say the customers, because that is what they are in the whole arrangement is absolutely crucial. That balance now is in many ways an uncertain one, because we are in such a volatile area of transition at the moment, not only with the explosion of digital content and digital distribution, and new forms of access to customers, but also with new creative works that are available for exploitation in the digital media world. For example, I have been doing work recently which has brought me into contact with people who are producing computer games and interactive computer games and the scale of that multibillion dollar, global business is producing enormous new opportunities for creators in every field, whether in illustration, music composition or script production. We need to encourage that, but we must make sure that we stimulate the development of those fields and that people are properly rewarded.
Indeed, as we move into the third generation of mobile technology, one of the major concerns about the providers of electronic communications services and they have said that to us in our capacity as Members of Parliament working in this field is that they want us to help get the framework for content delivery right and to make sure that we get the creative works out into the marketplace because they want those creative works there to stimulate their electronic communication services.
This is not just an abstract piece of work. This is a further fundamental piece of thinking around the internal market. It relates directly back to our work on the Lisbon Process and to creating the most dynamic and knowledge-driven economy in the world, using the knowledge we have to link creative works as well.
One of the issues over which we had quite a lot of debate with Mrs Echerer indeed Mr Karas referred to it, and much of what came from the Committee on Economic and Monetary Affairs and indeed from the Committee on Culture, Youth, Education, the Media and Sport was also included in our final vote is the question of the operation of the marketplace in connection with collective rights management.
I was pleased that Mrs Echerer accepted our view that, in the internal market for services, and this week Commissioner Bolkestein has been here presenting a wide-ranging new proposal for that in that new proposal for the internal market for services, those elements of collecting societies' activities where they are directly providing services to their members need to be treated like any other service provision and looked at in the context of the cross-border market for services.
That is absolutely right because, as Mr Karas said, increasingly the distribution of rights is no longer going to be centred around national monopolies. The customers and I come back to that word increasingly want that 'one-stop shop'. They want to be able to go and access rights for created products that will allow them to distribute digitally not just across the European Union, but indeed in other major markets as well. That challenge to internationalise the process, to look outside the traditional borders of it, is something that the collective societies as we know are facing up to, but we need to provide them with the right framework and encouragement to do that.
In conclusion, the key to that will be transparency of their activities so that all their customers can see exactly what package of services they are getting.
To conclude, I echo what my colleague Mr Karas said, that I also heard with regret this week the news that Mrs Echerer will not be standing again for this Parliament. So this may be the last chance I have in plenary to say publicly from our side of the House that I very much enjoyed working with her. This report shows the sort of open and progressive contribution that she has made in her willingness to work with us. As she moves her activities to another stage, or should I say back to the stage where she started her career, I am sure that all of us will join in wishing her well, thanking her very much for her work, and we can demonstrate our support for that by our unanimous support for the report when we vote later on.
Mr President, I too would like to begin by paying tribute to Mrs Echerer – and I do not need to insist on this, since many Members have done the same – but I would also like to welcome the statements by Commissioner Bolkestein, who acknowledges the importance of collecting societies at the present time.
Intellectual property has developed as a result of technological advances. Until printing there was no real intellectual property. We now have a second technological revolution, the ‘Marconi Galaxy’, with all the new information technologies.
As technology advances, the creator moves further and further away from the consumer. Specifically, my colleague, Mr Harbour, talks of the customer, but I prefer to use the word consumer, differentiating between the two classes of client: the final consumer, that is, the long-suffering citizen who has to watch television and radio programmes, and the intermediary, who buys the intellectual property rights, uses them and exploits them.
This brings us to the situation we are faced with, with a multiplication of forms of media, but which are increasingly lacking in content. In other words, we have more and more hours of television, more and more electronic hours, more magazines, more books and more means of production, but they are practically devoid of content. And this is the result of a lack of support for the creator.
In the current information society, creators are not being protected. We are creating rubbish-media, which use intellectual property in an entirely thoughtless way, with no sense of responsibility whatsoever and, in view of this, creators need to be protected.
That is the role of the collecting societies, which are not monopolies, but instruments available to creators so that they can defend themselves in the face of the control of the media by a few media groups, supported by huge economic power and at the service of political or economic interests. Therefore, the only instrument these creators have today are these collecting societies, which constitute employees’ unions, in order to confront the employers’ organisations, which have enormous strength.
I agree that collecting societies must adapt to the new situation, because they have arisen at national level and we are about to move on to a transnational, and even world, level. But at least, at European Union level, we should reinforce the action of these collecting societies, so that, at this level, we can have that protection.
I would like finally to refer to enlargement. The European Union is going to be enriched with ten new countries which have a great cultural tradition, but in which – as a result of their recent political past – intellectual property has not been sufficiently protected until very recently.
I believe it is very important that, in the final enlargement process, we make these countries aware of the need to adapt themselves to the Community acquis, including, amongst other things, collective management, in the face of this danger of monopoly on the part of the large groups controlling the media.
– Mr President, I join in the warm thanks expressed by all my fellow Members to Mrs Echerer. I should also like to do so with reference to the way we cooperated. We might yet – who knows? – feature in her TV programmes, as long, of course, as these are properly protected in terms of intellectual property rights.
That everyone is in agreement is evident from the fact that the report has been adopted unanimously in the Committee on Legal Affairs and the Internal Market. In addition, the encouraging words which the Commissioner has just spoken will now, I think, lead to improved legislation, in respect of which it is particularly important for transparency and legal certainty to be increased and, above all, democratic control, because clarity avoids lack of understanding.
We are now all talking about the right-holders, but I think that it is also very important to mention the right-users. I can remember an incident last year when many companies in the Netherlands received a letter out of the blue from the – the Reproduction Right Foundation – stating that they needed to pay a hefty bill for copies they had made, without any explanation as to the purpose of this exercise. This sparked fear and anxiety. I think that this legislation can ensure that it becomes clearer on what basis certain costs are charged, why certain costs have to be met and for whom they are intended.
The Commissioner has already indicated that 5% to 7% of the Gross Domestic Product – which is high – is accounted for by products and services that are limited, governed and protected by copyright and neighbouring rights. This means that we are talking about a considerable proportion of our internal market activities, in which there is a need for clarity and structure. As I have already pointed out, competition and the dominant position of collecting societies should not be a problem as such, as long as legislation is clear and is not used inappropriately. I think that this problem can be solved with these recommendations if they are enshrined in legislation.
As Mr Medina Ortega has already indicated, enlargement is also a key aspect of this issue. As a result of their political history, the acceding countries have never given copyright-holders any explicit protection, and this is why I think it is important to provide support on the spot. The rapporteur re-emphasised this point in her oral amendment. We, the Liberals, give her our unqualified backing.
By way of conclusion, we welcome this initiative, and we hope that the Commission can adopt the amendment that I have tabled to produce a clear evaluation after three years in order to check whether the legislation actually works and protection takes place. Having kept within the three-minute time limit, I will not further delay this afternoon’s proceedings.
Mr President, it is customary for a speaker in my role to assure rapporteurs that we are right behind them, but in this case that would not quite be appropriate. In this case, the cart is firmly behind the horse, and she is leading us – as well as all the Members of the Committee and Parliament – in the charge. We are very grateful to Mrs Echerer for having given us that lead.
As was said in the debate, there is a kind of tripod involved in relation to copyright and related rights. One leg of the tripod is the copyright legislation that has already been adopted by Parliament. The second leg is the enforcement provisions that we are currently debating, and the third leg is the issue of collecting societies and the administration of copyright in the interests of rights holders.
As Commissioner Bolkestein said, these are monopolies, but they are in principle benign monopolies because of the territoriality of copyright. It may be – and perhaps Mr Harbour and Mr Karas will explain this to me one day – that collecting societies can operate in competition with each other within a given domain or within a given country, but I find it difficult to see how that would work. If I am right, the point made by the Commissioner earlier assumes tremendous importance, namely that we need to look closely and critically at the governance of these societies, which are in a position to 'rip people off' by charging unduly high fees for providing services to artists, authors and others.
I am delighted to hear that the Commission is to follow up the Committee's initiative by bringing forward a proposal for a legislative instrument concerning the good governance of collecting societies. It is a proposal I await eagerly.
I would like to make a point in response to what Mr Harbour said that also provides me with an opportunity to declare a minor interest. I am an academic author and a very modest part of my annual income, as anybody who reads the Declaration of Members' Interests will know, comes from rights management on behalf of myself as an academic author. Looking at it from the point of view of an author of that kind, the notion of the reader as customer is not as significant as Mr Harbour said. The critical notion – and this also applies to the arts – is surely the reader or consumer as audience. One is concerned about getting ideas across to people and getting them engaged in debate about ideas.
From that point of view, it is a matter of total indifference to an author what or how much they get paid. Quite the reverse. I and authors like myself have no chance of getting ideas to a wide public unless there are effective publishing systems – that is to say publishers who get paid for their activities. In that sense, this whole business of collective rights is for us more a means to an end than an end in itself. We should not think of it simply in terms of customers, but as an essential feature of the single market. We are delighted with the Commission's proposal and, like everybody else, I am so pleased to have worked with Mrs Echerer on this.
Mr President, Commissioner, ladies and gentlemen, the rapid and multifaceted growth of the information society and the development of ever-more varied communication resources, technologies, instruments and supports that are easily accessible in an enormous variety of ways, place new and continuous pressure on the protection of copyright and related rights, specifically on the laws that cover them and the means for guaranteeing their practical effectiveness, without at the same time violating other fundamental rights and freedoms.
This issue clearly brings us to the very epicentre of globalisation, to the real uncharted territory of the global village in which, consequently, instruments for regulation and protection must be increasingly international, without prejudice to the responsibility of States themselves. One of the novelties imposed, however, by the changes in recent decades, and which has played an increasingly significant role in the last few years, is precisely that of the collective copyright management societies. These are undeniable facts of our times and regulating them is, therefore, increasingly important.
Our group acknowledges their important role as voluntary associations of authors, performers and other copyright holders, in effectively protecting their intellectual and financial interests and their intellectual property or related rights for services at home and abroad. We also believe that, in addition to offering protection to creators, artists and others as a group in the context of related rights, by acting as trustees, these collective societies also perform a cultural function of the greatest importance, which is disseminated throughout society at large and throughout an increasingly open and pluralist world.
On the basis of these principles, we congratulate the rapporteur on her superb work, which clearly identifies the lines that we should pursue if we wish – and we certainly do – to see the framework for rights management in this European Union of ours, which is soon to be enlarged, able to move resolutely towards the crucial aim of simplifying processes and of reforms and comparable parameters. We cannot continue with statutes and practices that are too diverse and often even incompatible within the European Union. These glaring discrepancies affect us all, leave our creators, artists and other agents in this key area unprotected and make us particularly weak and vulnerable in the face of global competitiveness, which is increasingly aggressive at world level and sometimes even savage and buccaneering, as we know.
Consequently, we broadly agree with the rapporteur’s ideas on organisational forms of collecting societies, on conditions for authorisation, on areas of activity, on internal structure, on reciprocal agreements, on cultural or social operations and functions in the public interest, on the supervision and control over collecting societies and their activities, on arbitration mechanisms and on transparency, which is a fundamental requirement for all those involved, both internally and externally.
I wish to say one last thing: to congratulate the Committee on Culture, Youth, Education, the Media and Sport on its work and in particular the suggestions that it presented to the Commission on the future directives on television, radio, communication, transmission and telecommunications in the digital area, opportunely accepted in this report and which feature in paragraph 29 of the resolution that we will be voting in favour of. In fact, these directives must also themselves directly enshrine the importance of copyright and its protection, including specific provisions on this matter. It is essential that the European Union should enhance art and culture and strengthen the confidence of all creators and other agents and other areas of cultural creation, by cherishing them and encouraging them to create new works that they know will be properly protected against piracy, whilst at the same time guaranteeing their moral rights and reasonable financial rewards. We will therefore vote in favour and we join in congratulating the rapporteur.
– Mr President, Mr Medina Ortega said that collecting societies are not monopolies; they are associations that serve to protect a weaker section against a stronger section. That is not always true, and I believe that it should be noted, as the rapporteur notes in her report, that an association is an association, whereas an association with a monopoly, of which one is compelled to be a member by laws governing rights and duties, is a monopoly. In my view, monopolies, whether legal or , involving collecting societies, are not healthy because they expose amateur artists, for example, to considerable risk of abuse.
I am not acquainted with the situation in the rest of Europe; I know that in Italy the sum paid by amateur artists to collecting societies for authors’ rights amounts to a tax which is disproportionate and benefits major artists. Consequently, I consider that an association with a monopoly is not a good association, as a good association should be as unfettered as possible. Therefore, as the rapporteur states, attention and appropriate controls are required to prevent monopoly situations becoming, whether legally or de facto, as often happens – in Italy certainly, and I believe in the rest of Europe too – abuses and pointless taxes to the detriment of amateur artists. In addition to this, if, for example, only associations for the disabled, and not disabled individuals, may avail themselves of the exemption from authors’ rights, there is a risk that authors’ rights will be subject to corporate interests and the final user will not benefit from situations of this kind.
I, of course, compliment the rapporteur for the work she has carried out.
– Mr President, the protection and collective management of intellectual property rights are important factors in the promotion of cultural creativity and the aim of making it possible for artists to work. Both financial and moral rights must be taken into consideration, the latter meaning authors’ rights to have control over any modification of their works.
The Community must be able to strengthen artists’ confidence that their works are properly protected. On the other hand, it is important to ensure that works are disseminated as widely as possible, because there is no art without an audience. The Community has been active in this area, and, besides national and international laws, there are already several Community directives.
One drawback, however, is still the fact that the rules that apply to societies responsible for the collective management of intellectual property rights vary from one EU Member State to another. Often these collective management societies enjoy virtual monopoly status, which might well be justified for functional reasons but at the same time leads to the risk of abuse or defeats its own purpose with a decline in the efficiency of the society or increased costs. At any rate a justified monopoly structure does not need to be prevented through legislation, but people should be aware of the associated risks. These risks must be countered by means of clear rules to apply throughout the Community. Such rules must be based essentially on an insistence on full transparency.
The necessary statutory changes to Community legislation set out in the report will also have the effect of massively enhancing economic growth. The report estimates that between 5% and 7% of EU Gross Domestic Product is earned by goods and services protected by copyright and related rights. That is by no means a minor proportion of the European economy and it is surely also still capable of growing. Technical advance in particular offers enormous opportunities for the development of new forms of work. At the same time the management of copyright in respect of these new kinds of works will be more challenging than ever.
– Mr President, ladies and gentlemen, but above all Mrs Echerer, congratulations on the Sisyphean task that I am sure this report has been. That was inevitable with such a many-facetted subject, but its success is a tribute to you. We do not always have so large a consensus in this Parliament, and that shows that people have now become more aware of the problems. I will illustrate this with a few figures. When it comes to child pornography on the Internet, the media are full of headlines and leaders. But far less attention is paid to economic crime. If artists’ rights are ignored and they are denied the fair income to which they are entitled, that is also an aspect of economic crime.
An economic loss of 5% of Gross National Product has been mentioned here; broken down into individual areas, it looks like this: 25% of audiovisual industry output is counterfeit, with sound recordings accounting for as much as 40%. It has become a lucrative market for organised crime. It is not simply a matter of lawbreaking by individuals becoming widespread. As is rightly described in detail here, it is also due to excessively lax and at any rate very different laws in the various Member States, which encourage such product piracy and use of counterfeits.
The result is economic loss on a tremendous scale – lost tax revenue, lost jobs, lost investment confidence, which can be seen in the music industry in particular, but it also means lost rights for people like you and me, namely a loss of consumer protection, a loss of young people’s welfare and the like, and in the end it is also a threat to cultural diversity.
It follows that a uniform legal basis for the protection of intellectual property is long overdue. The collecting societies that have already been mentioned many times have a particular part to play here, especially in light of the changed market conditions that we find in the information society.
How that can and should be done is described in detail in the report, which also contains the opinions from the other committees. As a member of the Committee on Culture, I think it is particularly important to stress that the collecting societies are not simply a kind of protective association, but that they always have a cultural function as well, regardless of how they are organised. The protection and exploitation of rights in intellectual property help to promote culture and cultural diversity, so the Committee on Culture is right, in its opinion, to call on the Commission to pay particular attention to this aspect.
. Mr President, after this most interesting debate there is very little that I can add to what I said earlier. No questions have been addressed to the Commission and no amendments have been brought to the notice of the Commission – even though Mr Manders mentioned one. There is therefore nothing for me to comment on.
I shall end by saying that in the forthcoming Commission communication on the management of copyright and related rights in the internal market, the Commission will take due cognisance and notice of the remarks made this afternoon by Mr Karas, Mr Harbour and others.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following seven motions for resolutions:
- B5-0016/2004 by Glenys Kinnock and Margrietus J. van den Berg, on behalf of the PSE Group, on the situation in Zimbabwe;
- B5-0020/2004 by Nelly Maes, Didier Rod and Marie Anne Isler Béguin, on behalf of the Verts/ALE Group, on Zimbabwe;
- B5-0022/2004 by Niall Andrews, José Ribeiro e Castro and Cristiana Muscardini, on behalf of the UEN Group, on the situation in Zimbabwe;
- B5-0023/2004 by Jan Mulder, on behalf of the ELDR Group, on the political situation in Zimbabwe;
- B5-0026/2004 by Pedro Marset Campos, on behalf of the GUE/NGL Group, on the situation in Zimbabwe;
- B5-0030/2004 by Geoffrey Van Orden, John Alexander Corrie, Nirj Deva, Jacqueline Foster, Neil Parish, Charles Tannock, Mary Elizabeth Banotti, Michael Gahler, Eija-Riitta Anneli Korhola, Klaus-Heiner Lehne, Bernd Posselt and Lennart Sacrédeus, on behalf of the PPE-DE Group, on Zimbabwe;
- B5-0033/2004 by Bastiaan Belder, on behalf of the EDD Group, on Zimbabwe.
Mr President, on behalf of the PSE Group, I should like to point out that we will be supporting the joint resolution on Zimbabwe. The Zanu-PF regime is an appalling example of the repression of an impoverished and starving people. Morgan Tsvangirai – the leader of the opposition party, the Movement for Democratic Change – has been put on trial under spurious charges of treason.
The economic situation in that country has sharply worsened, with the GDP falling 40% over the last 4 years, and with inflation already at 600% and forecast to reach 1000% before the end of 2004. There is 70% unemployment and over 6 million people are in need of food aid. There have already been some reports of children dying from malnutrition, particularly in the Bulawayo area. There has been a disastrous land reform programme – which no reference to the evils of colonialism can possibly justify – that has dismantled commercial agriculture without replacing it with any other way of producing food efficiently and effectively.
The – Zimbabwe's only independent daily newspaper – is still closed, despite the courts ordering its reopening, and now the news editor and chief reporter of the have been arrested under the Access to Information and Protection of Privacy Act.
What we want is a renewal of the sanctions against Zimbabwe, which are up for renewal by the EU on 20 February 2004. Equally, we want a further widening and strengthening of sanctions against the regime, with the introduction of additional measures to make international action against the regime more effective, in particular the stringent enforcement of the visa ban. There will be a meeting of the EU-African Union Foreign Ministerial Troika on 1 April, and we hope that the EU will put it high on the agenda. We welcome the intervention by Archbishop Desmond Tutu following the Commonwealth Heads of Government meeting in Nigeria, but would call on other African leaders to equally intervene and put pressure on Mugabe to take action.
We need the donor community to make available food aid that can be distributed through non-governmental channels; and we want the EU Member States on the UN Security Council to galvanise the international community into taking coordinated and effective action against this intolerable regime.
Mr President, Commissioner, ladies and gentlemen, I just wish to say a few words to state how much we deplore and condemn the situation the Mugabe regime is imposing on its people and on its country, Zimbabwe, turning one of southern Africa’s richest countries into one of the poorest and most underdeveloped, with constant and increasing attacks on human rights. I also wish to note the reasons why we support this compromise motion for a resolution, which once again, like the others that we have tabled in the course of this parliamentary term, condemns the regime and which calls for sanctions to be re-imposed and for diplomatic pressure to be exerted on Mugabe that will lead to the democratic transformation of the country.
I also wish to take this opportunity to ask the Commission to provide more practical support for representatives of civil society. I recently asked the Commission about this matter and I was satisfied with the answer Commissioner Nielson gave. He said that the Commission intends to continue providing assistance to representatives of civil society in order to support projects and/or activities in the field of human rights and democratisation and to help them to promote internal dialogue, an approach that we support and which, incidentally, is reproduced both in our own motion for a resolution and in the compromise text. We would like this support to be more specific, however: what specific actions are being undertaken, with whom, with what means and how actively? I believe that closer cooperation between the Commission and Parliament to mount political pressure could perhaps achieve more effective results. We need to achieve more effective results not only because of the growing tragedy in Zimbabwe, but also because this could be a focus for instability and could set a bad example. We were worried to hear news recently of similar actions or rather news that similar actions were being planned in Namibia too, even though this is not the official position maintained by that country’s government. There is also news – which led to some fellow Members tabling a written motion for a resolution – of an abnormally high murder rate of farmers in the Boer areas of South Africa. This is one aspect of the persecution of farmers in Zimbabwe that should also concern us because it could spread throughout southern Africa.
Mr President, Commissioner Vitorino, we have discussed Zimbabwe on many occasions in this Chamber, and it is extremely tragic to see how this well-off country with such huge potential has headed straight for the abyss. Zimbabwe has for a long time been a completely lawless country, economically impoverished and badly affected by AIDS. It has a dictatorial, mad old leader who has completely lost contact with reality and with his own people. Precisely when one imagines that things could not be worse, new reports come in that the situation in the country has deteriorated further. The human suffering and famine are becoming worse and worse, and there is an acute need for humanitarian aid.
Mugabe must go. That is the only chance for the people of Zimbabwe. Now, the surrounding world must respond with vigorous countermeasures. Everything has failed so far, but the sanctions must be intensified. The whole of the international community must be crystal-clear in its condemnation of Mugabe’s regime and tell him that our patience is exhausted. No contacts, no exchanges and no sporting events, together with renewed and more stringent sanctions, are what we require. We must seek a broad coalition, which includes the SADC countries, in order to take measures and put pressure on the regime. South Africa’s silent diplomacy, as it is termed, has shown itself to be completely ineffective, but South Africa must nonetheless be prevailed upon to use its contacts to put pressure on Mugabe.
At the same time, we in the EU must support the opposition. There is a small number of incredibly courageous people who – at danger to their own lives and, in some cases, at the loss of their lives – are trying to fight for democracy and human dignity in that country. I hope that the Commission is able to guarantee that the EU will continue to support these courageous people.
Mr President, African countries have made solemn commitments to democracy and the protection of human rights on numerous occasions: under the NEPAD agreement and the ACP-EU Cotonou Agreement, to name but two. However, the chaos and the oppression of the Mugabe regime in Zimbabwe has led to no satisfactory response from Zimbabwe's neighbours, who seem deaf to the cries of anguish from the oppressed people of that country. Not only have southern African countries been unwilling to exert pressure on Mr Mugabe, they have also allowed him to dictate the terms of Africa's relationship with Europe, and that is worse.
The European Union's relationship with both the African Union and the Southern African Development Community has been damaged by African states' insistence that banned Zimbabweans should be included in meetings in Europe. The ACP-EU Joint Parliamentary Assembly has also been severely disrupted. This not only undermines the founding principles of NEPAD and the ACP-EU relationship, but also means that major problems burdening Africa – external debt, AIDS, food security, conflict prevention, good governance and human rights – cannot be properly addressed.
Conditions in Zimbabwe are now spiralling out of control. There are terrible shortages, and oppression is increasingly widespread and brutal. A once prosperous country has been ruined and destroyed. African states' refusal to take the initiative on Zimbabwe means that it is even more critical that EU sanctions against the ZANU-PF regime be strengthened. This House has already called for them to be extended on six separate occasions. To date, the Council has failed to heed these calls. The EU travel ban against the Mugabe regime has regularly been breached in its first year and subsequently weakened to facilitate the entry of banned Zimbabweans into Europe.
The resolution before us today calls for renewal of EU measures when they expire on 20 February and the introduction of tough new sanctions. It calls for the right of residence in Europe of those subject to the travel ban to be rescinded, for members of their families to be barred from employment and educational institutions in the European Union, for high-profile economic links with Zimbabwe that have given the regime international prestige to be curtailed, for those providing financial backing to the ZANU-PF regime to be identified, and for measures to be imposed against them. Yet again this House calls on the Council to respond to its clearly expressed wish: real, effective actions against the ZANU-PF regime in Zimbabwe now.
– Mr President, on Monday, 5 January 2004, the ran a trenchant essay entitled ‘Teargas for Haiti’ by the German author Hans Christoph Buch. What does that have to do with the tragic situation in Zimbabwe under its President, Robert Mugabe, our topic of debate?
Well, Buch’s essay is an open letter to the current President of South Africa, Thabo Mbeki, an old acquaintance of the author. Buch derides Mbeki’s stance on President Aristide’s regime in Haiti and President Mugabe’s in Zimbabwe. Let me quote: ‘Why did you not speak up for human rights to be respected in Haiti, and why do your protests against the ongoing violation of human rights in Zimbabwe sound so muted?’
Just like Buch, this resolution explicitly addresses South Africa’s attitude to the ever-worsening situation in Zimbabwe. Council and Commission, let your voices be heard! Buch, forthrightly, asks Mbeki, ‘Or do you want to leave South Africa the option of the road already taken by Mugabe – the white minority as scapegoat for your own failures?’ It is this clear stance that I demand of the European Union in the forthcoming consultation with the African Union.
– Mr President, we have not in fact added our signatures to this resolution, and I want to tell you why. Not in any way do we dispute the description of the misery in Zimbabwe, and we can endorse the rigorous condemnation of the Mugabe regime, but we have problems with pointing the finger at the surrounding countries and saying that it is they who have to remove Mugabe from power. We certainly want to see Mugabe out of office. We know that there is a well-organised and courageous opposition, but we are demanding things of the countries of Southern Africa that we ourselves are unable to do. What are our own sanctions actually achieving? Nothing so far – and I have to tell you that the surrounding countries are particularly susceptible to pressure.
It is the case that the violence is threatening to spread to South Africa, it is true that there is talk of land reform and that people who have nothing but weapons are now marching on the white-owned farms to take the law into their own hands – not only in Zimbabwe, but also in South Africa. The land reform in Zimbabwe is a disgrace. It has done nothing to put an end to people’s misery; far from it, it has made a few rich people even richer. We are perfectly well aware of that but, rather than pointing the finger at one side only, we must look for effective measures. Even the elephants are fleeing Zimbabwe in the knowledge that the national parks are being plundered, that the wild animals living in them are bereft of any protection and are being slaughtered, not only by poachers but also by people who hunt these animals out of their own desperation. As people flee Zimbabwe, they are arriving in the neighbouring countries. I therefore urge that we resume dialogue with vigour and examine ways in which we can help the well-intentioned regimes in Southern Africa.
– Mr President, in the 1990s I worked as a trainer and advisor for a large Finnish development cooperation organisation. Zimbabwe was our one cause for pride, our favourite example of what development cooperation and genuine partnership achieves. It was proof that Africa was flourishing.
What destroyed Zimbabwe? I am not now going to repeat that pitiful and seemingly endless list of factors the resolution mentions. That would be too much. Destruction has permeated Zimbabwe’s entire social structure, from healthcare and education to the trade union movement and agriculture. Africa’s formerly productive model country is in a state of chaos and its economic structures are in tatters. In inciting people to occupy land illegally, instead of implementing controlled land reform within a reasonable timeframe, Mugabe flouted the law of the land and so devastated the functioning core of society. That is what this issue is about. When the basis of the legal system is destroyed the structures break up one by one.
The fact that President Mugabe, former fighter for independence and national hero, degenerated to the level of dictator to keep watch over his own country is a tragedy of our time. I was a member of Parliament’s delegation of election observers in Zimbabwe a few years ago and we were simply amazed when during the elections someone had the nerve to declare that the government would remain in power whatever the result was.
Despite intimidation, people voted. In Zimbabwe that could mean not only taking risks but also walking for miles to a polling station and queuing for hours. That was a sight to behold for someone used to a system where voting is easy.
I wish everyone who is scornful of voting and representational democracy could just see queues like that even once. Let us in the EU give our unambiguous support to those who, despite oppression, have the courage to fight for law and rights.
– Mr President, it is lamentable that the suffering of the people of Zimbabwe is turning into a never-ending story. There are no positive developments within it to speak of and few from outside it to report. The only positive aspect that comes to my mind is that the Commonwealth, at least, has not changed its stance on Zimbabwe.
The Council, too, though, when the situation first got worse three or four years ago, took a very ambivalent approach for a very long time. As the main criticism in debates on matters of topical and urgent importance is often directed at the Council, I would like representatives from it not only to be present on such occasions, but also to make statements on the accusations levelled at it.
Where the travel ban is concerned, the Council always hides behind what it claims to be obligations under international diplomatic agreements, when – as usually happens – ministers from Zimbabwe are again allowed in. Nowhere is it stated that a criminal regime must be accorded all diplomatic honours. Of course one can take diplomatic reprisals against those who fail to abide by any human rights convention. Of course you can also seize these people’s bank accounts and freeze the money until such time as circumstances change.
Nor, in my view, has the Council really made plain to South Africa the seriousness of our insistence that it too should bring this necessary pressure to bear. I do not believe that we can sit by and wait for this problem to resolve itself. We can of course try to avert our gaze, but the situation will become ever more pressing. Other Members have already referred to the situation that people face, to the many millions of them who are already in South Africa illegally, and I see this as a situation in which pressure is needed, and must be brought to bear from every quarter. There is no reason why our own governments should look away when these things are going on.
. Mr President, the Commission is following events in Zimbabwe closely and is deeply concerned at the deterioration of the humanitarian and human rights situation there. In the light of the dire political situation in that country, and as no sign of a commitment from the government of Zimbabwe to take tangible measures to remedy the situation has been forthcoming, there can be no justification for lifting or easing European Union measures against Zimbabwe. The Commission will therefore consider extending those measures for a further year.
The Commission remains fully committed to, and has even stepped up, its provision of direct assistance to the population of Zimbabwe in the form of food aid to cover essential needs. This month an extra EUR 20 million was pledged for food aid operations owing to evidence of continuing significant requirements and the absence of other donors in the critical period up to the harvest in May. This brings our total funding for food and humanitarian aid for the current season to EUR 85 million.
We continue to be very active in providing support to projects in social sectors and in the field of democratisation, respect for human rights and the rule of law. This sort of support was specifically excluded from the measures taken against Zimbabwe in order to protect the population and to promote progress.
To be more specific, and in response to Mr Ribeiro e Castro, I would remind the House that Zimbabwe is a focal country in the context of 2002-2004 European Initiative for Democracy and Human Rights funding. That initiative should be viewed as a catalytic instrument for achieving significant results in protecting civil society and ensuring that critical voices can continue to make themselves heard within society.
The Commission continues to provide assistance for capacity building for human rights and democracy NGOs that carry out basic human rights work and for civil society actors by enhancing their capacities to promote internal dialogue. In the last two years – 2002-2003 – almost EUR 2.5 million was allocated to specific projects under the EIDHR.
Finally, the Commission continues to explore all possible avenues to influence the government of Zimbabwe and is pursuing an enhanced dialogue with its neighbouring countries, and notably the Southern African Development Community and the government of South Africa. It will support any peer pressure that the international community, and African heads of state in particular, can bring to bear on the government of Zimbabwe to improve the political, economic and humanitarian situation in that country.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at the close of debates.
– The next item is the joint debate on the following motions for resolution:
– B5-0014/2004 by Mr van den Berg and Mrs Sauquillo Pérez del Arco, on behalf of the Group of the Party of European Socialists, on Burundi;
– B5-0017/2004 by Mr Corrie and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Burundi;
– B5-0021/2004 by Mrs Maes, Mrs McKenna and Mr Rod, on behalf of the Group of the Greens/European Free Alliance, on Burundi;
– B5-0024/2004 by Mr Van Hecke, Mrs Malmström and Mrs Flesch, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation in Burundi;
– B5-0027/2004 by Mr Marset Campos, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the assassination of the Apostolic Nuncio to Burundi;
– B5-0029/2004 by Mr Collins and others, on behalf of the Union for Europe of the Nations Group, on Burundi.
Mr President, on behalf of the PSE Group, I can say we will be supporting this compromise text on the situation in Burundi.
We were all shocked by the brutal murder of Monsignor Michael Courtney – the Apostolic Nuncio, and a man who had been playing a key part in the peace process in Burundi – in a road ambush on 29 December 2003. All the indications are that he was murdered by Agathon Rwasa's rebel FLN. Despite the murder, we welcome the fact that the FLN has now expressed for the first time a willingness to engage and meet with the President of the Republic with a view to opening peace negotiations.
Last November saw the peace process gather momentum, with the signing, on 16 November, of a peace agreement between the transitional government of Burundi and the Forces for Defence of Democracy movement. Yet fighting is still going on in several provinces, especially in rural Bujumbura. The UN Secretary-General has rightly said that the Burundians must experience an improvement in their living conditions if this peace process is not to be jeopardised.
The human rights situation continues to get worse, and so we urge the African Union and its Member States to exert every possible pressure on the FLN with a view to bringing them to the negotiating table in an attempt to seek a peaceful political settlement. We call on the UN Security Council to consider the rapid constitution and deployment of a UN peacekeeping operation to support the peace process at this crucial moment and to strengthen and complement the African Union's peacekeeping mission, which has already been deployed. We also call on all states participating at the Donor Conference for Burundi to make sure there are sufficient funds for human rights promotion and protection.
Mr President, Burundi has been plagued by violence and tension between the Tutsi minority and the Hutu majority for many years. Democratic elections were held in 1993, which gave some hope for the resolution of this bloody conflict. However, this progress was short lived, as the newly elected Head of State was assassinated and this triggered yet another massacre. Since this period, Burundi has lurched from crisis to crisis, with many thousands of people losing their lives in the process.
A ceasefire was brokered by Nelson Mandela in 2002 but later collapsed. A second power sharing deal was signed in 2003, which finally brought three of the main rebel groups into government, although, regrettably, fighting and abuse of human rights continues in several areas. Only the National Liberation Forces rejected this deal and this group has been linked to the death of the Irish Archbishop, Michael Courtney, who was the Vatican's envoy to Burundi.
Archbishop Courtney was heavily involved in the peace process and played a significant role in bringing about this recent progress. Unfortunately, he paid a high price for his noble and unselfish involvement in the Burundi conflict when he was murdered by rebel groups on 29 December 2003. This was senseless and a terrible tragedy for his family, friends and colleagues from the church.
As Mr Ford also pointed out, Michael Courtney made a valuable contribution to the current peace process in Burundi and I would hope there will be a full inquiry into his death which will bring those responsible for his death to justice. Perhaps the tragedy of his death will intensify regional and international pressure on the FNL to sign up to the peace agreement following their long-overdue talks with the government, so that no more lives are needlessly lost and so that peace is finally restored to Burundi.
– Mr President, nobody knows the precise death toll in the creeping genocide in Burundi. The figure of 300 000 has been quoted – an enormous figure for a small country, but the reality is that we do not know. The murder of the Nuncio is one of the latest acts of senseless violence. The signing of the peace accords has reduced the violence, but the situation is highly unstable.
The FNL, which still refuses to enter into any agreements, is being reinforced by disaffected elements from the earlier rebel movements that, despite earlier agreement, continue to resist. There are armed militias returning from the Congo, many other armed gangs wandering around and enormous numbers of handguns circulating among the population, handed out by the government itself, allegedly for people’s self-defence.
There are of course obstacles to the acceptance of the latest group of rebels, for which we are calling, for what real motivation is there to accept them? Those who accept the peace agreements must then give up their seats in government, and the Hutus will then be even more of a minority in relation to the Tutsis. I am aware that these are very sensitive issues in Burundi, but it is known to be the case that the groups that agree to peace must themselves bring on board new signatories to the peace agreements at the cost of their own seats. You will understand that this, in Africa, is a very difficult thing to do.
A genuine human rights agenda has to be implemented in Burundi, for the continuing violation of human rights is a scandal. Finally, the UN peacekeeping force that we support is probably needed more than ever, as the African peacekeepers have inadequate resources and cannot operate effectively enough. It may be that we can improve matters in the meantime, for this is a matter of extreme urgency. Perhaps then there will be less need of a peacekeeping force from outside.
Mr President, Commissioner, naturally, the Group of the European Liberal, Democrat and Reform Party strongly condemns the murder of the Irishman, Archbishop Courtney, and demands that the authorities immediately carry out an extensive investigation to find out who murdered him. The people responsible must be held accountable and punished. The important work for peace done by Archbishop Courtney must not, of course, die with him, but must live on. We also extend our condolences to his family and relatives and to the Irish people. Perhaps what happened may lead to the Irish Presidency intensifying its work to support the peace process in Burundi.
It is unclear who murdered Archbishop Courtney. The rebel movement, the FNL, has denied all involvement, but nor does it support the peace process. We would, however, call upon them to lay down their weapons and support the peace process, and we would also express our pleasure at their having in actual fact agreed to meet Burundi’s President and engage in talks with him. Perhaps that will lead in time to support for the peace process and negotiations. Burundi is a tragic country in every respect, with extensive destitution in social and humanitarian terms, a good deal of violence, especially against women, and acts of considerable cruelty involving a disregard for human rights. The peace process is very fragile. Many people are guilty of extremely serious war crimes. We strongly oppose any move to grant these people any kind of general exemption from punishment. Burundi should instead implement what was decided in the Arusha Agreement and ratify the charter of the International Criminal Court, or ICC.
The wounds in Burundi following 300 000 or more murders will never heal if justice is not seen to be done and the murderers not held accountable. People must be given the opportunity to move forwards, and the national process of reconciliation must continue. We support the setting-up of a UN peacekeeping operation and hope that the EU may do all it can to help in supporting the peace process. We have high expectations of the donors’ conference later this year.
Mr President, on behalf of my political group, I very much welcome the joint motion for a resolution on the situation in Burundi and in particular acknowledge the cross-party support for the condemnation of the brutal murder of Archbishop Courtney on 29 December 2003. I am quite sure that Archbishop Courtney's family and many friends will appreciate the support of the European Parliament at this time.
Michael Courtney was known to many of us here in Strasbourg when he served as Observer to this Parliament. We came to know and admire him as a man dedicated to his calling, his work and to peace. He went to Burundi as Apostolic Nuncio and it was there, while returning from a pastoral visit in one of his dioceses, that he was murdered. We have lost a true friend. I would like to tell the House that on learning of his appointment he told me and some parliamentary colleagues that he had a premonition about going there, but he brushed that aside and set about fulfilling his mission there.
We have lost a brave and distinguished friend and I would like to express my thanks to the Irish presidency for the acknowledgment of the life and work of Archbishop Courtney made by An Taoiseach Bertie Ahern during his response to yesterday's debate.
It is typical of the man that he died trying to fulfil his mission of peace. I am particularly pleased that Parliament's resolution recognises and appreciates the quiet and effective ways in which Archbishop Courtney had been helping the peace process and alleviating the suffering of the people of Burundi. He had been instrumental in persuading some of the rebel groups to give up their armed struggle and had helped to secure the release of hostages last June. It is my sincere wish that his legacy will now be recognised as a man of peace who worked tirelessly for all those in need.
The military option in Burundi must be abandoned once and for all. The recent peace agreements must be swiftly implemented. On-going hostilities and human rights abuses must halt. Initiatives by the international community, focused on obtaining a political settlement, must ensure that human rights issues are addressed at every stage of the peace and democratisation process.
– Mr President, we are shocked by the murder of Archbishop Courtney, whom, in the five years that he was here in Strasbourg, we knew as a diplomat, pastor and also as a personal friend. I simply have to say that he was one of the truly great ecclesiastical figures in the tradition of the great Irish churchmen of the Middle Ages, who was always actively committed to the cause of peace and humanity; it was he who made it possible for us, here in Strasbourg, to join together in a service once a month, something he started along with a few of us in this House.
I can still remember how Archbishop Courtney took his leave of us when he went to Burundi to actively involve himself in the peace process there. As soon as his aircraft landed there, it was shot at; there were rockets to welcome him. He then, in peril of his own life, spent five years participating in the peace process, drawing on the wide experience he had gained from his missions in trouble spots on four continents. He was meant to go to Cuba this week to take up office as papal Nuncio there and help human rights and freedom of religion to prevail. His mysterious, brutal and deliberate murder put a stop to that. We should honour his memory.
He would certainly not, though, want his murder to be the only reason for us to focus on Burundi and thereby forget that murder is a daily occurrence in that country. In recent years, over 200 000 people have been murdered there, not because of what we term ethnic conflicts, but because of a deliberate policy of genocide, and the fact that the situation in nearby Rwanda is even worse, and that in its neighbours Uganda and the Congo no better, should not hide from us the fact that we have a special obligation to this region, tormented as it is by ethnic killings that know no borders. Europe does have obligations here, and our respect for Archbishop Courtney and for his legacy demands that we take appropriate action.
. Mr President, the Commission joins in the strong condemnation of the brutal murder last month of Archbishop Michael Courtney, and expresses its deep sympathy to his family and to the Holy See. The Commission calls upon the government of Burundi to find and bring to justice those responsible for this heinous crime.
The Commission notes, with some optimism, the news that the armed movement, the FNL, is prepared to negotiate with the transitional government of Burundi. We very much hope that these negotiations will finally lead to a ceasefire agreement and the integration of this group into the transitional government.
Events in the last year have demonstrated that the consolidation of the peace process is achievable. The Commission has closely followed and strongly supported the peace process in Burundi, using the instruments at its disposal to ease the conflict and promote reconciliation. For example, we made food aid available for combatants to support the ceasefire of December 2002 and used the rapid reaction mechanism to support the deployment of African Union observers in April 2003.
The Commission did not wait for the establishment of the peace support facility to prepare an emergency programme to support African Union peace-keeping in Burundi and to make available EUR 25 million for the African Mission in Burundi, keeping the peace on the ground. The financing agreement for this programme, seeking a timely contribution to peace, was signed in Brussels this morning during the visit of the President of Burundi. The Commission is also contributing to economic and social reconstruction. Our rehabilitation programme amounts to EUR 48 million and focuses on economic and social infrastructure destroyed by the civil war.
Last August, the Commission signed with Burundi the national indicative programme for the Ninth European Development Fund. This programme, for EUR 172 million, will make available much-needed budget support and promote rural development and good governance, including support to the transitional institutions.
As the Commission confirmed at this week's Donor Conference on Burundi, this new programme comes on top of the ongoing programmes amounting to some EUR 200 million. Humanitarian assistance, through ECHO, will be continued in 2004, and EUR 15 million is earmarked for that. It should therefore be clear that the Commission has the means and the intention to make a substantial contribution to the peace process and the reconstruction of Burundi.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at the close of debates.
The next item is the joint discussion of the following motions for resolution:
– B5-0015/2004 by Mr van den Berg, Mrs Junker and Mrs Carlotti, on behalf of the Group of the Party of European Socialists, on the situation in Haiti;
– B5-0018/2004 by Mr Khanbhai, Mr Gawronski and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the situation in Haiti;
– B5-0019/2004 by Mrs Schörling and others, on behalf of the Group of the Greens/European Free Alliance, on Haiti;
– B5-0025/2004 by Mrs Flesch, on behalf of Group of the European Liberal, Democrat and Reform Party, on the situation in Haiti;
– B5-0028/2004 by Mr Marset Campos, on behalf of Confederal Group of the European United Left/Nordic Green Left, on the situation in Haiti;
– B5-0031/2004 by Mr Andrews, on behalf of Union for Europe of the Nations Group, on the situation in Haiti;
– B5-0032/2004 by Mrs Sandbæk, on behalf of Group for a Europe of Democracies and Diversities, on Haiti.
– Mr President, ladies and gentlemen, we now come to yet another extraordinarily sad topic for debate. Haiti was once seen as a glimmer of hope for slaves taken from Africa to America, who were able to join together in establishing a free republic there.
Today, 200 years after Haiti achieved independence, we cannot but note that it is poor, broken-down and wracked by violence as never before, and those who have seen the place first-hand can only sink into pessimism.
I have met the present President, Jean-Bertrand Aristide, on two occasions. The first was a number of years ago, when he was still regarded as the shining light of potential democratisation in Haiti. Those who had turned out in large numbers to elect him by a large majority had believed that, having been freed from the dictatorship of Papa and Baby Doc Duvalier, they would now be able to have a new life in a bright future. This, unfortunately, turned out to be a great mistake, and he too was driven out of office. During his exile, we covertly smuggled him into the ACP-EU Joint Assembly in Santo Domingo, for we too believed that Haiti could have a good future under Aristide.
My second meeting with him was after the ACP-EU Joint Assembly in Nassau, when I had the honour of leading a delegation that the Committee on Development and Cooperation sent to Haiti. It was apparent from this encounter that we are dealing with a man who no longer has any idea where he is coming from, but that is not, in my view, the worst of it. We are dealing with someone whose views are akin to fascism – there is no other way of putting it – and who treats all democratic institutions with utter contempt. So it is that Haiti has, for the past three days, again been without a parliament, as the term of office for the deputies expired on 12 January and there is no prospect of new elections. There are, admittedly, still a handful of senators in the second chamber, but that does not legitimise anything. What we are seeing here is a failure to hold elections, the falsification of ballots, the intimidation of the electorate, of whom – as was apparent the last time – only some 5% turn out to vote, most preferring to stay at home where they feel safer. Such is day-to-day political life in Haiti.
It is not always possible to separate political and criminal forces. Death squads dispose of those opposition elements who incur the regime’s displeasure, and journalists who try to maintain something like standards of independent reporting are persecuted and even killed. I could go on in this vein for hours. We will have to support those forces that are combating these abuses; the caravans of hope are coming together. We should be supporting these forces in the hope that things in Haiti may take a turn for the better.
– Mr President, as Mrs Junker has just said, Haiti has been independent for 200 years, and, when the terrible Duvalier dynasty of Papa and Baby Doc came to a belated end over ten years ago, we thought that things could only get better, and, indeed, at first they did to some extent. Mr Aristide carried the hopes of many, but we can all see what has happened in the meantime.
It is not only we Europeans who must ask ourselves where we went wrong with our policy over many decades, what we did or failed to do: the Americans certainly must, for they are closer to hand geographically speaking. Why did the western half of Hispaniola – which is a large island – turn out like this? Of course not everything is ideal in the Dominican Republic on the other side of the border, but, all the same, the fact that millions of Europeans and Americans go there as tourists and at least bring some money into the country is an indicator that things cannot be that terrible. The situation is not yet ideal, but this does show that you can stay in the place with some degree of safety.
It is certain that we must look to ourselves for answers as to what we did wrong. This House has been making very concrete demands of Haiti; political murders must be stopped; members of the ruling party must be compelled to uphold justice and maintain the law; the militias, the armed brigades and the so-called special brigades of the police must be disbanded and disarmed, and a start must be made on a national dialogue between the government and the opposition, so that the caravan of hope can reach its destination. What would be best – and what we demand – is that this should be done through the mediation of the United Nations, and that the UN Mission must be re-established to work together with the Haitian police.
The conditions have to be created under which the suspension of the Cotonou agreement in accordance with its Article 96 can again be lifted, for our support is urgently necessary, especially in the areas of education and health.
. – Mr President, it would have been good if, for once, our agenda could have included reference to a happy event relating to an ACP country, namely the bicentenary of Haiti’s independence. When the country became independent, it put an end to the slavery and exploitation of an entire people, which had lasted for decades. What kind of celebrations can there be, what kind of congratulations can we offer to the Haitian government, such has been the downfall of this country, in which all optimism has been reduced to nothing? A vicious circle has dashed the hopes and extinguished the symbol represented by Haiti.
President Aristide, previously a torchbearer for democracy, and reinstated by American intervention, has drowned Haiti in the mire of the third world. The country has degenerated into a caricature of the poorest of the poor on the American continent and within the ACP. A collapsed social economy is strangling the population and discouraging local and regional aid, while the black market prospers in the hands of the highest echelons of the regime. The environmental disasters of deforestation and floods have heaped further misery on a desperate people.
Giving up in the face of such chaos would be the final nail in Haiti’s coffin. Two centuries of Haitian independence have revealed the resourcefulness, the will and the ideals of the people, who represent the seeds of a rebirth of democracy and prosperity. Condemnation of the current regime and situation, however, cannot hide the difficulties that exist and the abuses committed by countries of the region and of the West, within their framework of assistance.
Let us remember that not even the UNDP’s cry has evoked a response that will result in humanitarian aid. The international community’s disarray leads only to a lack of investment of resources and attention. The EU’s cooperation agreement must be capable of adapting to the current situation, in conjunction with regional and international organisations. We must not be daunted by Haiti; rather, we should view it as a challenge and a laboratory of transition for the EU in its cooperation with the ACP countries. While remaining resolute, we must encourage dialogue with civil society, and request a UN mediator to reach a long-term political agreement, in order to help the Haitian people back onto the road to democracy and sustainable development.
– Mr President, the appalling situation in Haiti is partly attributable to the violence perpetrated by armed gangs on which the regime relies, but mainly to the abject poverty suffered by the majority of the population. President Aristide, its Head of State, certainly deserves no sympathy, as he has betrayed the hopes that his people placed in him. One cannot help but feel deep disgust, however, when politicians from the major powers, in particular France and the USA, who are overwhelmingly implicated in Haiti’s fate, begin to lecture and moralise.
Two centuries ago, Haiti was one of the wealthiest countries in the Caribbean, but has become one of the poorest in the world. This is because it has been constantly pillaged and because France, its former colonial ruler, has never forgiven the country for winning independence by armed struggle and a slave revolt. Over the course of the decades, newly-independent Haiti has been subject to a blockade by France, with the complicity of the US and UK, in order to force Haiti to pay compensation to the former slave-owners.
It is certainly in order to court mass popularity that Aristide is today demanding reimbursement of this colossal sum, which Haiti was obliged to pay until the twentieth century. This claim does, however, have historical legitimacy, and paying back the stolen money would enable the country to establish an infrastructure, a road network, a water supply system and a health care system, which it almost completely lacks, and that would be only the start.
On a more general level, the sum required to alleviate the poverty of this country located a short stretch of water away from the wealthy USA would be a pittance for the major powers. Instead of helping Haiti, however, these major powers continue to pillage the country, with the few French and USA companies established in the country paying scandalously low wages, and taking back to the USA all the profits made on the backs of Haitian workers, rather than investing profits productively. It is precisely by showing solidarity with the people of Haiti that we can dissociate ourselves from the cynical and hypocritical declarations of those who claim to defend their freedoms.
Mr President, it is extremely sad that the way in which we, here in the European Parliament, are celebrating the 200th anniversary of Haiti’s break with oppression and slavery is with a statement about the drastic situation in the country.
I must not use my speaking time to repeat everything that my fellow MEPs have said about President Aristide. Historic injustices are difficult to remedy, and reconstruction of a country demands not only the right leader but also the right institutions to control him.
A number of things have gone completely wrong in Haiti. Neither Parliament, the courts nor the police function, and there are daily reports of serious human rights violations. The most basic right, that to food, is being violated to a quite incredible degree. Half the population is starving, and 23% of all Haitian children under five suffer from chronic malnutrition, factors that are a direct threat to Haiti’s prospects.
The EU and the international community cannot, and should not, look on silently. The humanitarian aid must correspond to the Haitian population’s real needs, and the strongest possible political pressure should be exercised to get the parties to enter into dialogue and work towards a political solution. A political solution is the only way of reintroducing a system providing legal certainty and respect for human rights, and the only option for solving the structural problems that have brought Haiti to the brink of famine.
Mr President, I speak in support of my colleague, Mrs Junker, who has spoken on behalf of the Group.
Haiti is the poorest country in the Americas; 80% of its population live below the poverty line. It has one of the lowest life expectancies, literacy rates and health indicators in a region which, as someone has already said, is itself rather poor. The political, social and economic crises have all worsened in the last four years. Half the population suffers from malnutrition; there is difficult access to clean water and where traditional exports have collapsed, drug trafficking and corruption are flourishing.
Worse, the recently-formed Haitian National Police has been able to enforce the rule of law and has been severely criticised by human rights groups for its own abuse of protesters protesting against President Aristide's rule and for failing to protect them from machete and gun-wielding government-supporting militias.
We condemn all the violence and political assassinations. We call upon the Haitian Government, the opposition and civil society to engage in a constructive dialogue, possibly in the framework of a national conference to pave the way for free and fair legislative elections. We call on the Council and Commission to use all political and diplomatic means to encourage the Haitian authorities, opposition parties and civil society to facilitate this dialogue.
In the meantime, we ask for the restoration of the United Nations mission working with the Haitian police, the disbandment of the so-called special brigades – as suggested by the UN Special Envoy – and the disarming of the militias. That would be the first step on what may be a possible path to a solution.
– Mr President, I am happy to be able to express to this House the congratulations of the Dutch Platform on Haiti on this joint draft resolution. At the same time, as a Christian and a co-signatory of the petition, I put into practice the wise Biblical saying: ‘let other lips praise you’. In contacts with workers in the field, I always ask what practical help the European Union can give. I gladly endorse the suggestions that committed experts on Haiti have made to the Council and the Commission: firstly, that there should be support for local food production programmes and improvement in health care; secondly, careful observation of the human rights situation on the ground by the European delegation in Port-au-Prince, with careful reports on it sent to Parliament; and finally, the encouragement of constructive dialogue between government, opposition and civil society in accordance with paragraph 3 of the draft resolution. The attacks this week on various radio stations in Haiti, which are the source of information for the country’s people, underline once again the urgent need for European action in Haiti.
. Mr President, the European Commission shares the concern about the political, economic and social situation in Haiti and particularly at the absence of an agreement which would allow a solution to the political crisis in the country.
We encourage all parties in Haiti to respect Resolution 822 of the Organisation of American States and to work towards a rapid political agreement. This is necessary to allow free and fair elections to take place in the near future in a climate of security and mutual respect.
A key element in the resolution of the crisis is the formation of a credible electoral council. Despite the announcement of elections, this key element is still not in place.
The Commission recalls that for the last three years Haiti has been subject to appropriate measures adopted under Article 96 of the Cotonou Agreement. Last December the Council decided to extend the measures for a further year. Under these measures, some Community aid to Haiti is suspended. However, the Community still provides considerable support of direct benefit to the Haitian population. Actions to strengthen civil society and the private sector, to support democratisation and strengthen the rule of law, to fight poverty and to give humanitarian and emergency assistance are being pursued. The European Union intends to remain present in Haiti and to promote a solution to the political crisis.
Respect for human rights, democratic principles and the rule of law constitute essential elements of the Cotonou Agreement. Such elements are not in place in Haiti. Normalisation of the EU's relations with Haiti depends on the fulfilment by the government of the conditions of the OAS resolution. In a letter sent by the Commission and the Council at the beginning of January 2004 to the government of Haiti informing it of the extension of appropriate measures, the Union urges the government rapidly to translate its commitment to comply with the requirements of OAS Resolution 822 into concrete actions, which would lead to free and fair national and local elections. The Commission is ready to provide support for elections in Haiti if they take place in accordance with the resolution.
Over the past few years, ECHO has responded to natural disasters mainly flooding by funding relief operations. In addition, Haiti has been a priority in ECHO's programmes, which support activities to improve vulnerable populations' preparedness for disaster. Current funding for such projects in Haiti amounts to more than EUR 1 million. The Commission's growing concern with the deteriorating situation in the country is reflected in the fact that Haiti is listed as one of the forgotten crises in ECHO's 2004 strategy.
Parliament may be assured that the Commission is actively promoting a solution to the political crisis in Haiti and is using the means at its disposal to respond to the urgent needs of the Haitian population.
Thank you, Commissioner Vitorino.
The joint debate is closed and we shall now proceed to the vote.
(1)
–The Conference of Presidents has approved, in its sitting this morning, an amendment to the title of this report. It should now read "a Community framework for collective management societies in the field of copyright and neighbouring rights". The services will ensure that this amended title is translated into all languages.
. – Mr President, I wish to table another oral amendment. Have no fear: it does not take up any new issues. I have noted that one of the amendments has been incorrectly translated, and I do not think it accurately reflects the opinion of the Committee. The text of item 8, which I have also forwarded to you, should properly read as follows: 'considers that, in the area of collective exercise of rights, the enlargement of the European Union means that there is a need for suitable measures and that action may be required'. I think Members need have no qualms about voting for this.
– Mr President, I am an interested party in this matter and so I have not taken part in the debate, nor will I be voting.
– Parliament has completed its agenda.(1)
Wishing everyone a safe journey home to their countries, I declare this sitting of the European Parliament closed.
15 amendments could be accepted in their entirety:
29, 34, 52, 66, 67, 70, 94, 143, 146, 150, 152, 165, 192, 195 and 196.
67 amendments could be at least accepted partially, or in spirit, or with adaptations:
5, 8, 9, 12, 24, 26, 31, 32, 39, 40, 46, 47, 48, 51, 53, 54, 55, 58, 62, 63, 65, 68, 71, 73, 80, 81, 86, 87, 88, 89, 90, 93, 95, 96, 97, 101, 102, 103, 106, 110, 114, 116, 136, 137, 138, 139, 141, 142, 144, 151, 154, 159, 160, 161, 162, 164, 181, 184, 185, 189, 190, 193, 194, 198, 199, 200 and 207.
110 amendments had to be rejected:
2, 4, 6, 7, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 27, 28, 30, 33, 35, 36, 37, 38, 41, 42, 43, 44, 45, 49, 50, 56, 57, 59, 60, 61, 64, 69, 72, 75, 77, 78, 79, 82, 83, 84, 85, 92, 98, 100, 104, 107, 108, 109, 112, 113, 115, 118, 119, 121, 122, 123, 124, 126, 127, 128, 131, 132, 133, 134, 135, 140, 145, 147, 148, 149, 153, 155, 156, 157, 158, 163, 166, 167, 168, 178, 179, 180, 182, 183, 186, 187, 188, 191, 197, 201, 202, 203, 205, 206, 208, 209, 210, 211, 212, 213, 214 and 215.